 



Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 15, 2017,
by and among Marrone Bio Innovations, Inc., a Delaware corporation, with
headquarters located at 1540 Drew Avenue, Davis, CA 95618 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”).

 

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the Company’s common stock, par value $0.00001 per share (the “Common Stock”),
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(which aggregate number for all Buyers together shall be 44,000,001 shares of
Common Stock and shall collectively be referred to herein as the “Common
Shares”) and (ii) Warrants, in substantially the form attached hereto as Exhibit
A (the “Warrants”), representing the right to acquire up to that number of
additional shares of Common Stock set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers (as exercised, collectively, the “Warrant
Shares”).

 

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

D. Contemporaneously with the Closing (as defined below), the Lead Investor (as
defined below) and certain shareholders of the Company shall execute and deliver
a Voting and Lock-Up Agreement, in form and substance acceptable to the Lead
Investor (the “Voting and Lock-Up Agreement”).

 

F. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

 

(a) Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6, 7 and 8 below, the Company
shall issue and sell to each Buyer, and each Buyer severally, but not jointly,
agrees to purchase from the Company on the Closing Date (as defined below), (x)
the number of Common Shares as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers, along with (y) Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers (the “Closing”).

 

   

 

 



(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the later of (i) February 5, 2018 or (ii)
three Business Days (as defined below) after notification of satisfaction (or
waiver) of each of the conditions to the Closing set forth in Sections 6, 7 and
8 below (or such other date and time as is mutually agreed to by the Company and
the Required Holders (as defined in Section 10(e)), remotely via the electronic
exchange of signature pages and Closing documentation and payment of funds in
accordance with Section 1(d). As used herein, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

 

(c) Purchase Price. The aggregate purchase price for the Common Shares and the
related Warrants to be purchased by each Buyer at the Closing shall be the
amount set forth opposite such Buyer’s name in column (5) of the Schedule of
Buyers (the “Purchase Price”). The price per Common Share and related Warrants
shall be the amount of $0.75 (as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction occurring after the
date hereof), except that Ospraie Ag Science LLC (the “Lead Investor”) shall pay
$0.50 (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) per
Common Share and related Warrants purchased by it through the surrender of the
Ospraie Note (as defined and described in Section 1(d)).

 

(d) Form of Payment. On the Closing Date, each Buyer shall pay its respective
Purchase Price to the Company for the Common Shares and the Warrants to be
issued and sold to such Buyer at the Closing (less, in the case of the Lead
Investor, the amounts withheld pursuant to Section 4(d)), by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions; provided, however, that the Lead Investor may surrender to the
Company that certain Amended and Restated Promissory Note issued by the Company
to Dwight W. Anderson on October 12, 2017, as amended prior to the date hereof,
including, without limitation on October 23, 2017 (the “Ospraie Note”), for
cancellation pursuant to Section 5 thereof and any amount due thereunder by the
Company as of the Closing Date shall be reduced on a dollar-for-dollar basis by
the cash amount to be paid as Purchase Price by the Lead Investor.

 





(e) Delivery of Securities. On the Closing Date, the Company shall deliver to
each Buyer (i) evidence from the Company’s transfer agent of the issuance of the
number of Common Shares as is set forth opposite such Buyer’s name in column (3)
of the Schedule of Buyers, registered in the name of such Buyer in book-entry
form on the books and records of the Company’s transfer agent and (ii) Warrants
which such Buyer is purchasing hereunder pursuant to which such Buyer shall have
the right to acquire up to such number of Warrant Shares as is set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers, duly
executed on behalf of the Company and registered in the name of such Buyer.

 



 -2- 

 



 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself to the Company
that, as of the date hereof and as of the Closing Date:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants (other than
pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire the
Warrant Shares issuable upon exercise of the Warrants, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act after expiration of the Lock-Up Period (as defined in the
Registration Rights Agreement). Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities. As used herein, “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D and such Buyer is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities presenting an investment decision like
that involved in the purchase of the Securities, including investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to bear such risk and to afford a complete loss of such
investment. Such Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.

 

 -3- 

 

 



(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, the form and substance of which shall be reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration under the 1933 Act, or (C) such Buyer provides
the Company with reasonable assurance (including, if requested by the Company, a
customary representation letter reasonably acceptable to the Company) that such
Securities can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (“Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the U.S. Securities
and Exchange Commission (the “SEC”) thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, after the
expiration of the Lock-Up Period, the Securities may be pledged in connection
with a bona fide margin account or other loan or financing arrangement secured
by the Securities and such pledge of Securities shall not then be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Buyer then
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document (as defined in Section 3(b)),
including, without limitation, this Section 2(f).

 

(g) Legends. Such Buyer understands that the book-entry or other instruments
representing the Common Shares and the Warrants and, until such time as the
resale of the Common Shares and the Warrant Shares have been registered under
the 1933 Act as contemplated by the Registration Rights Agreement, the
book-entry representing the Warrant Shares, except as set forth below, shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such Common Shares or
Warrant Shares):

 

 -4- 

 

 



[NEITHER THE ISSUANCE AND SALE OF THIS SECURITY NOR THE SECURITIES INTO WHICH
THIS SECURITY ARE EXERCISABLE HAVE BEEN] [THIS SECURITY HAS NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR
ASSIGNED ONLY (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (II) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED, INCLUDING RULE 144 UNDER SAID ACT, IN EACH CASE IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AND, IN CASE OF (II) OTHER
THAN PURSUANT TO RULE 144, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NOTWITHSTANDING THE
FOREGOING, AFTER THE DATE THAT IS 180 DAYS FROM ISSUANCE, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, the form and substance of which shall be reasonably acceptable to
the Company, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) such holder provides the Company with reasonable
assurance (including, if requested by the Company, a customary representation
letter reasonably acceptable to the Company) that the Securities can be sold,
assigned or transferred pursuant to Rule 144. The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance. If the Company shall fail for any reason or for no reason to issue to
the holder of the Securities on or before the earlier of (x) two (2) Trading
Days (as defined in the Warrants) and (ii) the number of Trading Days comprising
the Standard Settlement Period (as defined below), in each case, after the
occurrence of any of (i) through (iii) above (the initial date of such
occurrence, the “Legend Removal Date”), a certificate without such legend to
such holder or to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the holder’s request
and in the holder’s discretion, either (i) pay cash to the holder in an amount
equal to the holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such unlegended Securities shall
terminate, or (ii) promptly honor its obligation to deliver to the holder such
unlegended Securities as provided above and pay cash to the holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) the Closing Sale Price (as defined
in the Warrants) of the Common Stock on the applicable Legend Removal Date or on
the date the Company makes the applicable cash payment, whichever is higher. The
Company shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance. As used herein, “Standard Settlement Period”
means the standard settlement period, expressed in a number of Trading Days, on
the Company’s primary Eligible Market (as defined in the Warrants) with respect
to the Common Stock as in effect on the applicable date of determination.

 

 -5- 

 

 



(h) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.

 

(i) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations hereunder
or consummate the transactions contemplated hereby and thereby on a timely
basis.

 

(k) Certain Transactions and Confidentiality. Such Buyer has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Buyer,
directly or indirectly executed any purchases or sales, including “short sales”
as defined in Rule 200 of Regulation SHO under the 1934 Act (as defined below)
(“Short Sales”), of the securities of the Company during the period commencing
as of the time that such Buyer first received knowledge of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Buyer that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Buyer’s assets and the portfolio managers have no direct knowledge of
the investment decisions made by the portfolio managers managing other portions
of such Buyer’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement. Other
than to other Persons party to this Agreement or to such Buyer’s
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, employees, agents and affiliates, such Buyer
has maintained through the date of this Agreement the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

 -6- 

 

 



(l) Brokers or Finders. Neither such Buyer nor any of its affiliates (as defined
in Rule 144) or any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fee,
brokerage fees, commissions or finder’s fee, and no broker or finder has acted
directly or indirectly for such Buyer or any of its affiliates or any of their
respective officers or directors in connection with this Agreement or the
transactions contemplated hereby.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules, the Company represents
and warrants to each of the Buyers that, as of the date hereof and as of the
Closing Date:

 

(a) Organization and Qualification. Each of the Company and each of its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities duly organized and validly existing and
in good standing under the laws of the jurisdiction in which they are formed,
and have the requisite power and authorization to own their properties and to
carry on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means (i) any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, (ii) any material adverse effect on the transactions
contemplated hereby or the other Transaction Documents (as defined below), or
(iii) any material adverse effect on the authority or ability of the Company to
perform any of its obligations under any of the Transaction Documents or
consummate the transactions contemplated hereby and thereby on a timely basis,
in each case, taking into account the current state of Insolvency (as defined in
Section 3(k)) of the Company; provided, that any failure to meet any internal or
public projections, sales targets, forecasts, estimates or guidance for any
period shall not be considered when determining whether a Material Adverse
Effect has occurred (it being understood that the underlying circumstances,
events or reasons giving rise to any such failure (to the extent not excluded by
this definition) can be taken into account in determining whether a Material
Adverse Effect has occurred). The Company has no Subsidiaries except as set
forth in Schedule 3(a).

 

 -7- 

 

 



(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions (as defined in Section 5(b)), the Lock-Up Agreements
(as defined in Section 7(xvi)) and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Common Shares and
the Warrants and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants, have been duly authorized by the
Company’s Board of Directors (the “Board”), and (other than the filing with the
SEC of one or more Registration Statements (as defined in the Registration
Rights Agreement) in accordance with the requirements of the Registration Rights
Agreement and any other filings as may be required by any state securities
agencies) no further filing, consent or authorization is required by the
Company, its Board or its stockholders, other than obtaining Stockholder
Approval (as defined below) and the approval of The NASDAQ Capital Market (the
“Principal Market”) regarding the listing of the Securities (the “Principal
Market Approval”) and the filing of any document that may be required by the
Principal Market. This Agreement and the other Transaction Documents have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c) Issuance of Securities. The issuance of the Common Shares and the Warrants
are duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, the Common Shares and the Warrants shall be validly
issued and free from all preemptive or similar rights (except for those which
have been validly waived prior to the date hereof), taxes, liens and charges and
other encumbrances with respect to the issue thereof and the Common Shares shall
be fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Common Stock. As of the Closing Date, a number of shares
of Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds the maximum number of Warrant Shares issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). Upon exercise of the Warrants in accordance with
the terms of the Warrants, the Warrant Shares when issued will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties of each Buyer set forth in Section 2 of this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 

 -8- 

 



 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and the Warrants and reservation for issuance and issuance of
the Warrant Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or Bylaws (as defined below) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or the articles of association
or bylaws of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, except to the extent such conflict, default, termination, amendment,
acceleration or cancellation would not reasonably be expected to have a Material
Adverse Effect or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including foreign, federal and state securities laws
and regulations and the rules and regulations of the Principal Market and
including all applicable foreign, federal, state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except to
the extent such violation would not reasonably be expected to have a Material
Adverse Effect.

 

(e) Consents. Other than obtaining Stockholder Approval, filing the proxy
statement (the “Proxy Statement”) with respect to the Stockholder Approval, the
Principal Market Approval and the filing of any document that may be required by
the Principal Market, the Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement and any other filings
as may be required by any state securities agencies), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date (or in
the case of filings detailed above, will be made timely after the Closing Date),
and the Company is unaware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts or circumstances which would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future other than as a
result of (i) the Company failure to hold an annual meeting of shareholders
during the year ending December 31, 2017 and (ii) the trading price per share of
the Common Stock being below $1.00. Subject to receipt of the Stockholder
Approval and the Principal Market Approval, the issuance by the Company of the
Securities shall not have the effect of delisting or suspending the Common Stock
from the Principal Market.

 

 -9- 

 

 



(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company and except as disclosed in filings made under Section
16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”), a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the 1934 Act). The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to National Securities Corporation (the “Placement
Agent”) in connection with the sale of the Securities. The Company shall pay,
and hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, reasonable and documented attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. The Company acknowledges
that it has engaged the Placement Agent in connection with the sale of the
Securities. Other than the Placement Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting at the direction of any of the foregoing
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to be integrated with prior offerings under
circumstances that would require approval of stockholders of the Company for
such prior offerings by virtue of such integration for purposes of any
applicable stockholder approval rules, including, without limitation, under the
rules and regulations of the Principal Market.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and the
Board have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, interested stockholder, business combination,
stockholder rights plan, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision,
including, without limitation, under the Certificate of Incorporation, Bylaws or
other organizational documents or the laws of the jurisdiction of its
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities.

 

 -10- 

 

 



(j) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(j),
since November 10, 2015, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the Closing Date and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”) and all exhibits
included therein. As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act
applicable to the Company and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
filing dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved (“GAAP”) (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company and its Subsidiaries, on a consolidated basis, as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

(k) Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
December 31, 2016, (i) there has been no event, occurrence or development that
would reasonably be expected to have Material Adverse Effect, (ii) there have
been no (A) sale of assets other than those in the ordinary course of business,
(B) capital expenditures or (C) transactions, in each case individually or in
the aggregate, in excess of $500,000, entered into by the Company or any of the
Subsidiaries, (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company or the Subsidiaries on any class or series
of its capital stock and (iv) the Company has not incurred any liability in
excess of $500,000 other than in the ordinary course of business. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(k), “Insolvent” means, with respect to any Person, (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness (as defined in Section 3(q)), (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted, and
“Insolvency” shall have the meaning correlative hereto.

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

 -11- 

 

 



(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. During the two (2)
years prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no written notice from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate foreign, federal or state
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(n) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

(o) Transactions With Affiliates. Except as set forth in Schedule 3(o), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other Person in which any
such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

 

(p) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 250,000,000 shares of Common Stock, of which as
of the date hereof, 31,350,877 shares are issued and outstanding, 3,113,607
shares are reserved for issuance upon exercise of outstanding options issued
under the Company’s equity incentive plans (the “Plans”), 822,227 shares are
reserved for issuance upon settlement of outstanding restricted stock units
issued under the Plans, 2,350,574 shares are reserved for issuance pursuant to
awards that may be made under the Company’s Plans, 4,231,288 shares are reserved
for issuance upon exercise of outstanding warrants to purchase Common Stock, and
no shares are reserved for issuance pursuant to any other securities exercisable
or exchangeable for, or convertible into, shares of Common Stock (other than the
aforementioned options, restricted stock units, plans or warrants, or the
Warrants) and (ii) 20,000,000 shares of preferred stock, par value $0.00001 per
share, none of which are issued and outstanding. The Company does not maintain
an employee stock purchase plan. No shares of Common Stock are held in treasury.
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. 5,761,675
shares of the Company’s issued and outstanding Common Stock on the date hereof
are as of the date hereof owned by Persons who are “affiliates” (as defined in
Rule 405 of the 1933 Act) of the Company or any of its Subsidiaries. (i) Except
as disclosed in Schedule 3(p)(i), none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) except as disclosed in Schedule 3(p)(ii), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) except as disclosed in Schedule 3(p)(iii) or pursuant to the
Registration Rights Agreement, there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act; (iv) except as disclosed in
Schedule 3(p)(iv), there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (v) except
as disclosed in Schedule 3(p)(v), there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vi) except as disclosed in Schedule 3(p)(vi),
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (viii)
except as disclosed in Schedule 3(p)(viii), neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. True, correct and complete copies of
the Company’s Fourth Amended and Restated Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, Common Stock and the material rights of the
holders thereof in respect thereto have heretofore been filed as part of the SEC
Documents.

 

 -12- 

 

 



(q) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in Schedule 3(q)(i), has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in Schedule
3(r)(ii),there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its Subsidiaries. (iii) except as
disclosed in Schedule 3(q)(iii), is in violation of any term of, or in default
under, any contract, agreement or instrument relating to any Indebtedness,
except where such violations and defaults would not result, individually or in
the aggregate, in a Material Adverse Effect, or (iv) except as disclosed in
Schedule 3(q)(iv), is a party to any contract, agreement or instrument relating
to any Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect. Schedule 3(q)
provides a detailed description of the material terms of such outstanding
Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP consistently applied, during the periods involved) (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, deed of trust, lien, pledge, charge,
security interest or other encumbrance of any nature whatsoever in or upon any
property or assets (including accounts and contract rights) with respect to any
asset or property owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, capital lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(r) Absence of Litigation. There is no action, suit or proceeding, or, to the
Company’s knowledge, inquiry or investigation before or by the Principal Market,
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, except as set forth in Schedule 3(r). The matters set forth
in Schedule 3(r) would not reasonably be expected to have a Material Adverse
Effect if determined adversely to the Company or the Subsidiaries.

 

 -13- 

 

 



(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will be unable to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(t) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(u) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property that is material to the business of the Company
and the Subsidiaries and good and marketable title to all personal property
owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and
defects, except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases, except such as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

 -14- 

 

 



(v) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works of authorship, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted,
except for such failures to own or possess as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of
patents owned by the Company or any of its Subsidiaries is listed on Schedule
3(v)(i). Except as set forth in Schedule 3(v)(ii), none of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or are
expected to be abandoned, or are expected to expire, terminate or be abandoned,
within three years from the date of this Agreement, other than any expiration,
termination or abandonment that would not reasonably be expected to have a
Material Adverse Effect. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or any of its
Subsidiaries regarding their Intellectual Property Rights, except for such
claims, actions or proceedings as would not reasonably be expected to have a
Material Adverse Effect. The Company is not aware of any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or proceedings, except such as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. The Company and each of its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

(w) Environmental Laws. The Company and its Subsidiaries (A) are in compliance
with all Environmental Laws (as defined below), (B) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (C) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (A), (B) and (C), the failure to so comply would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

(x) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(y) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, U.S. federal, state and local income tax returns required by
any jurisdiction to which it is subject or is eligible for, and has requested,
extensions thereof, (ii) has timely paid, in all material respects, all taxes
required to be paid by it and any other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim.

 

 -15- 

 

 



(z) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Except as
set forth in Schedule 3(z), during the twelve months prior to the date hereof
neither the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant relating to any material weakness in the
internal accounting controls of the Company or any of its Subsidiaries.

 

(aa) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(bb) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities, and for so long as any Buyer holds any Securities, will
not be, an “investment company,” as defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”). To the Company’s knowledge, the
Company is not controlled by an “investment company,” as defined in the
Investment Company Act.

 

(cc) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that other than as expressly set forth in this Agreement
or the Registration Rights Agreement (i) none of the Buyers has been asked by
the Company to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) any Buyer, and counter-parties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a “short” position in the Common Stock and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (a) one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any of the documents executed in connection
herewith.

 

 -16- 

 

 



(dd) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that would reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(ee) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify to the Lead
Investor upon the Lead Investor’s request.

 

(ff) Eligibility for Registration. The Company is eligible to register the
Common Shares and the Warrant Shares for resale by the Buyers using Form S-3
promulgated under the 1933 Act.

 

(gg) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(hh) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

 -17- 

 

 



(jj) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(kk) Disclosure. All disclosure provided to the Buyers regarding the Company and
its Subsidiaries, their businesses and the transactions contemplated hereby,
including information referred to in Section 2(d) of this Agreement, and the
schedules to this Agreement, but excluding projections and similar
forward-looking information, furnished by or on behalf of the Company or any of
its Subsidiaries, does not contain, at the time such information was furnished
by or on behalf of the Company or any of its Subsidiaries, any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Any projections, forecasts, estimates, budgets and
the forward-looking information delivered to any of the Buyers were prepared by
the Company in good faith upon assumptions believed by the Company to be
reasonable at the time made. All of the written information furnished after the
date hereof by or on behalf of the Company or any of its Subsidiaries to you
pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will not contain, at the time such information is
furnished by or on behalf of the Company or any of its Subsidiaries, any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they are made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.

 

(ll) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP consistently applied, during the periods involved and applicable law.
No stock option granted under the stock option plan of the Company has been
backdated. The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

 -18- 

 

 



(mm) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the USA Patriot Act of 2001 and the
applicable money laundering statutes of all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(nn) No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director, officer, employee, agent, affiliate of the
Company or other person acting on behalf of the Company or any of its
Subsidiaries or affiliates is, or is directly or indirectly owned or controlled
by, a Person that is currently subject to any sanctions administered or enforced
by the U.S. government (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Departments of State or Commerce and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”) or any other relevant sanctions authority (collectively,
“Sanctions”), or is the Company, any of its Subsidiaries located, organized or
resident in a country or territory that is the subject or target of a
comprehensive embargo or Sanctions prohibiting trade with the country or
territory, including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria (each, a “Sanctioned Country”); no action of the Company or any of its
Subsidiaries in connection with (i) the execution, delivery and performance of
this Agreement and the other Transaction Documents, (ii) the issuance and sale
of the Securities or (iii) the direct or indirect use of proceeds from the
Securities or the consummation of any other transaction contemplated hereby or
by the other Transaction Documents or the fulfillment of the terms hereof or
thereof, will result in the proceeds of the transactions contemplated hereby and
by the other Transaction Documents being used, or loaned, contributed or
otherwise made available, directly or indirectly, to any Subsidiary, joint
venture partner or other person or entity, for the purpose of (i) unlawfully
funding or facilitating any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its Subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

 -19- 

 

 



(oo) Anti-Bribery. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company, or any of its Subsidiaries
or affiliates, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which the Company does or seeks to do business (a “Private Sector
Counterparty”) or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the U.K Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any bribe,
rebate, payoff, influence payment, unlawful kickback or other unlawful payment;
the Company and each of its respective Subsidiaries has instituted and has
maintained, and will continue to maintain, policies and procedures reasonably
designed to promote and achieve compliance with the laws referred to in (iii)
above and with this representation and warranty; and none of the Company, nor
any of its Subsidiaries or affiliates will directly or indirectly use the
proceeds of the convertible securities or lend, contribute or otherwise make
available such proceeds to any subsidiary, affiliate, joint venture partner or
other person or entity for the purpose of financing or facilitating any activity
that would violate the laws and regulations referred to in (iii) above.

 

(pp) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Securities.

 

(qq) Restatement and Restatement-Related Events. The impact or effects of the
Company’s previously completed Restatement or of any Restatement-Related Claim
or any Restatement-Related Event or shall be deemed to be an exception to (or a
disclosure for purposes of) each of the Company’s representations and warranties
and covenants set forth in this Agreement. For purposes of this Section 3(qq),
“Restatement” means the restatement of the Company’s financial statements as of
and for the fiscal years ended December 31, 2012, 2013 and 2014, which the
Company completed on November 10, 2015. “Restatement-Related Claim” means the
legal proceedings, including shareholder litigation, that arose during the
fiscal years ended December 31, 2014 and 2015 in connection with the Restatement
and Restatement-Related Events, all of which the Company subsequently settled.
“Restatement-Related Event” means any event, effect or condition partially or
wholly relating to, the Company’s identification and completion of the
Restatement, including, but not limited to, actions taken by the Company to (i)
become current on its filings with the SEC, (ii) address the potential
de-listing of the Common Stock on the Principal Market, (iii) address any
investigations by the SEC or other governmental entities or regulators, (iv)
address and remediate defects, errors, defalcations and incorrect practices in
the Company’s reporting and revenue recognition practices and policies with
respect to sales of products to distributors caused by the events leading to the
Restatement and (v) address and remediate any material weaknesses or
deficiencies in the Company’s internal controls over financial reporting.

 

 -20- 

 

 



4. COVENANTS.

 

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6, 7 and 8 of this Agreement.

 

(b) Blue Sky. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Buyers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyers on or prior
to the Closing Date. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.

 

(c) Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities for general corporate purposes, including operating expenses, working
capital to improve and promote its commercially available products, advance
product candidates, expand international presence and commercialization and
general capital expenditures.

 

(d) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) for all reasonable and documented costs and expenses not to exceed
$300,000 incurred in connection with the transactions contemplated by the
Transaction Documents (including all reasonable and documented legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by the Lead Investor from
its Purchase Price at the Closing to the extent not previously reimbursed by the
Company. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(e) Pledge of Securities. The Company acknowledges and agrees that after the
expiration of the Lock-Up Period, the Securities may be pledged by an Investor
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. After the expiration of the
Lock-Up Period, the pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided that an Investor and its pledgee
shall be required to comply with the provisions of Section 2(f) hereof in order
to effect a sale, transfer or assignment of Securities to such pledgee. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor.

 

 -21- 

 

 



(f) Disclosure of Transactions and Other Material Information. On or before 5:30
p.m., New York City time, on the fourth (4th) Business Day after this Agreement
has been executed, the Company shall (A) issue a press release reasonably
acceptable to the Lead Investor disclosing all material terms of the
transactions contemplated hereby and (B) file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement), the form of the Warrant, the form of
Lock-Up Agreement and the form of the Registration Rights Agreement as exhibits
to such filing (including all attachments), the “8-K Filing”). If the Lead
Investor at any time after the Lead Investor does not have an Investor Designee
or Advisory Member on the Board in accordance with and pursuant to the terms of
this Agreement (the “Lead Investor Termination Date”), has, or believes it has,
received any material, nonpublic information regarding the Company or any of its
Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, it may provide
the Company with written notice thereof and the Company shall by the earlier of
(i) twenty five (25) Business Days of receipt of such notice by the Company and
(ii) the date normally scheduled for the public disclosure of the Company’s
earnings for the applicable fiscal quarter in which such notice is delivered to
the Company, make public disclosure of such material, nonpublic information (the
“Cleansing Document”). The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors,
employees, affiliates and agents, not to, provide the Lead Investor with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Lead Investor Termination Date without the express prior
written consent of the Lead Investor. From and after the filing of the Cleansing
Document, the Lead Investor shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents, that
is not disclosed in the Cleansing Document. In addition, effective upon the
filing of the Cleansing Document, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any existing agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Lead Investor or any of their affiliates, on the other hand,
shall terminate and be of no further force or effect. To the extent that the
Company delivers any material, non-public information to the Lead Investor after
the Lead Investor Termination Date without the Lead Investor’s prior written
consent in violation of the provisions set forth herein, the Company hereby
covenants and agrees that the Lead Investor shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents not to trade on the basis
of, such material, non-public information. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) that is materially consistent with the 8-K
Filing and contemporaneously therewith or (ii) as is required by applicable law,
rules or regulations, including, but not limited to the Proxy Statement
(provided that in the case of clause (i) the Lead Investor shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Except for the Registration Statement required to be
filed pursuant to the Registration Rights Agreement and as required by law,
rules or regulations, without the prior written consent of any applicable Buyer,
neither the Company nor any of its Subsidiaries or affiliates shall disclose the
name of such Buyer in any filing, announcement, release or otherwise.

 

 -22- 

 

 



(g) Variable Securities. So long as any Warrants are outstanding, the Company
shall not, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Exercise
Price (as defined in the Warrants) with respect to the Common Stock into which
any Warrant is exercisable.

 

(h) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall maintain its corporate existence and shall not be party to any
Fundamental Transaction (as defined in the Warrants) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants.

 

(i) Reservation of Shares. So long as any Buyer owns any Warrants, the Company
shall take all action necessary to at all times after the date hereof have
authorized, and reserved for the purpose of issuance, no less than the number of
shares of Common Stock issuable upon exercise of the Warrants then outstanding
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

 

(j) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA, OFAC regulations and
Anti-Money Laundering Laws, except where such violations would not result,
either individually or in the aggregate, in a Material Adverse Effect.

 

(k) Additional Issuances of Securities.

 

(i) For purposes of this Agreement, the following definitions shall apply.

 

 -23- 

 

 



(1) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or
consultant for services provided to the Company.

 

(2) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

(3) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided that no more than 250,000
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) in the aggregate issued to consultants (other than the Advisory Members)
under all Approved Stock Plans shall be deemed Excluded Securities, except as
agreed in writing by the Lead Investor; (ii) upon exercise of the Warrants;
provided, that the terms of such Warrants are not amended, modified or changed
on or after the date hereof, except in accordance with their terms; (iii) upon
exercise of any Options or Convertible Securities which are outstanding as of
the date hereof; provided, that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the date hereof to
increase the number of such shares issuable thereunder or to decrease the
exercise price, exchange price or conversion price of such securities or to
extend the term of such securities; and (iv) upon exercise of the warrants
issued to National Securities Corporation, Waddell & Reed Financial, Inc.,
Gordon Snyder (or the lenders for which Gordon Snyder serves as agent under loan
agreements with the Company) or their respective affiliates, in each case on or
about the Closing Date in connection with the transactions described in this
Agreement; provided, that the terms of such Warrants are not amended, modified
or changed on or after the date hereof to increase the number of such shares
issuable thereunder or to decrease the exercise price of such securities or to
extend the term of such securities.

 

(4) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(5) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

 -24- 

 

 



(ii) From the date hereof until: (A) the earliest of (x) the time of the
registration of all of the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant to and in accordance with the
Registration Rights Agreement, which registration remains in effect, (y) such
time as all of the Registrable Securities, if a registration statement is not
available for the resale of all of the Registrable Securities, may be sold
without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) and (z) the first date
following the Closing Date when the Lead Investor and/or any of its affiliates
no longer maintain the Lead Investor Minimum Threshold, the Company shall not,
without the prior written consent of the Lead Investor, file any registration
statement with the SEC, or file any amendment or supplement thereto, or grant
any registration rights to any Person that can be exercised prior to the earlier
of such time as set forth above, other than pursuant to the Registration Rights
Agreement and any registration statement for the issuance of securities pursuant
to an employee benefit plan or securities award, as registered on Form S-8, (B)
the earlier of (x) the one (1) year anniversary of the Closing Date and (y) the
first date following the Closing Date when the Lead Investor and/or any of its
affiliates no longer maintain the Lead Investor Minimum Threshold, the Company
shall not, without the prior written consent of the Lead Investor, directly or
indirectly, issue, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries’ equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents and (C) the first date following the
Closing Date when the Lead Investor and/or any of its affiliates no longer
maintain the Lead Investor Minimum Threshold, the Company shall not, without the
prior written consent of the Lead Investor, directly or indirectly, be party to
any solicitations, negotiations or discussions with regard to the foregoing.

 

(iii) The restrictions contained in subsection (ii) of this Section 4(k) shall
not apply in connection with the issuance of any Excluded Securities; provided,
however, that the Company shall not issue any Excluded Securities prior to the
2018 Shareholders Meeting (as defined in Section 4(p)(i)) to the extent that
such issuance or any issuance upon the conversion, exchange or exercise of any
such Excluded Security could result in the Major Stockholder Groups (as defined
in the Voting and Lock-Up Agreement) holding at any time in the aggregate shares
of Common Stock that represent less than a majority of the outstanding shares of
Common Stock calculated on a fully diluted basis.

 

(l) Promissory Notes Amendments. For so long as the Lead Investor and/or any of
its affiliates beneficially own (as defined in Rule 13d-3 and Rule 13d-5 under
the 1934 Act) an aggregate of at least the lower of (i) 4,702,632 shares of
Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) and (ii) 15% of the then outstanding shares of Common Stock (the lower
of (i) and (ii), the “Lead Investor Minimum Threshold”), the Company shall not,
without the prior approval of the Lead Investor, directly or indirectly, amend,
modify, waive or otherwise alter the business or economic terms of any provision
of (i) the W&R Promissory Notes (as defined in Section 7(xii)) following the W&R
Promissory Note Amendment (as defined in Section 7(xiii)) or (ii) the October
2012 and April 2013 Promissory Notes following the October 2012 and April 2013
Promissory Notes Amendment (as defined in Section 7(xv)).

 

(m) Advisory Pool. Subject to approval by the stockholders of the Company as
required under applicable rules and regulations of the Principal Market for
amendment of the Company’s 2013 Stock Incentive Plan, as amended (the “2013
Plan” and such approval, the “2013 Plan Approval”), referred to in Section
8(ii), and for so long as the Lead Investor and/or any of its affiliates
maintain the Lead Investor Minimum Threshold, (i) the Company shall reserve
4,000,000 shares of Common Stock (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof) under the 2013 Plan for issuance of awards of Options to
Advisory Members and (ii) any such awards shall be made consistent with the
general terms and conditions set forth in Exhibit C, in each case unless
otherwise agreed between the Company and the Lead Investor.

 

 -25- 

 

 



(n) Lock-Up. The Company shall not, directly or indirectly, amend, modify, waive
or terminate any provision of any of the Lock-Up Agreements except to extend the
term of the lock-up period and shall enforce the provisions of each Lock-Up
Agreement in accordance with its terms. If any officer or director that is a
party to a Lock-Up Agreement breaches any provision of a Lock-Up Agreement, the
Company shall promptly use its reasonable best efforts to seek specific
performance of the terms of such Lock-Up Agreement.

 

(o) FAST Compliance. While any Warrants are outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

 

(p) Board Matters.

 

(i) The Company acknowledges and agrees that the Lead Investor intends to and
may nominate up to two (2) Persons to be included in the Company’s slate of
nominees standing for election to the Board at the 2018 Shareholders Meeting and
the parties to the Voting and Lock-Up Agreement will have agreed to vote in
favor of such nominees (the “Additional Designees”, and together with the
Initial Designees (as defined in Section 8(iii)), the “Investor Designees”);
provided, that the Lead Investor must provide written notice to the Company of
the Additional Designees (which notice shall not be subject to the advance
notice requirements for director nominations set forth in the Company’s Bylaws)
no later than the later of (x) the forty-fifth (45th) day prior to the 2018
Shareholders Meeting and (y) the tenth (10th) day following the day the Company
gives public notice of the date for the 2018 Shareholders Meeting (the
“Additional Designee Notice”); and provided, further, that such Additional
Designees must be “Independent Directors” (as defined in the rules of the
Principal Market) and must not be subject to a Disqualification Event (as
defined below). As used herein, “2018 Shareholders Meeting” means the Company’s
annual or special meeting of stockholders held in 2018 at which, among other
things, director-candidates of the Company to serve in Class II of the Board
will be considered and elected by the Company’s stockholder, and every action or
approval by written consent or resolution of the holders of shares of Common
Stock related to election of such directors.

 

(ii) Upon receipt of the Additional Designee Notice and subject to Section
4(p)(i), the Board and the appropriate committee(s) of the Board, if any, shall
take all necessary actions to (A) include only the Additional Designees in the
Company’s slate of recommended director candidates for election to the Board at
the 2018 Shareholders Meeting, (B) recommend only the Additional Designees for
election to the Board at the 2018 Shareholders Meeting and (C) use its
reasonable best efforts to procure the election of the Additional Designees. In
addition, the Board and the appropriate committee(s) of the Board, if any, shall
take all necessary actions to hold the 2018 Shareholders Meeting on or prior to
the one hundred eightieth (180th) day following the Closing Date.

 

 -26- 

 

 



(iii) For so long as the Lead Investor and/or any of its affiliates maintain the
Lead Investor Minimum Threshold, if any Investor Designee ceases to be a member
of the Board for any reason or is not elected at the 2018 Shareholders Meeting,
the Lead Investor will be entitled to designate (and the Board will promptly
appoint as a director) another individual that must (a) be capable of being
elected or appointed to the Board without violation of, and not have failed to
comply with, any applicable law and the requirements of any federal, state,
provincial, local or other court, governmental authority, tribunal, commission
or regulatory body or self-regulatory body, including the SEC, the Principal
Market and any regulatory authority with jurisdiction over the Company or its
activities, or any political or other subdivision, department, agency or branch
of any of the foregoing, (b) not have engaged in acts or omissions constituting
a breach of such individual’s fiduciary duties, if any, to the Company and its
shareholders, (c) not have engaged in acts or omissions that involve intentional
misconduct or an intentional violation of law and that are felonies or
violations of law involving moral turpitude or (d) not have engaged in any
transaction involving the Company during the term of such individual’s
membership on the Board, if any, from which such individual derived an improper
personal benefit that was not disclosed to the Board prior to the authorization
of such transaction if such disclosure is required pursuant to the Company’s
governing documents and corporate governance policies, in each case, as
determined by the Board reasonably and in good faith after consultation with
outside legal counsel (any such event, an “Disqualification Event”) to serve as
a director in place of such Investor Designee (a “Substitute Designee”). Upon
becoming a member of the Board, the Substitute Designee will succeed to all of
the rights and privileges of the Investor Designee being replaced under this
Agreement.

 

(iv) For so long as the Lead Investor and/or any of its affiliates maintain the
Lead Investor Minimum Threshold, without the prior written consent of the Lead
Investor, the Board shall not take any action to (A) remove or cause the
replacement of any of the Investor Designees (unless the Board determines
reasonably and in good faith after consultation with outside legal counsel that
such Investor Designee becomes subject to a Disqualification Event), (B)
increase the size of the Board to more than seven (7) directors, (C) declassify
the Board or decrease the length of the term of any Investor Designees to less
than three (3) years, (D) reconstitute or reconfigure the classes in which the
Investor Designees serve, (E) remove such individuals appointed pursuant to
Section 8(iii) from such positions prior to the 2020 annual meeting of
stockholders or (F) change the size of the Board’s Compensation Committee or the
Board’s Nominating and Governance Committee from three (3) directors.

 

(v) Each of the Investor Designees will be (a) compensated for his or her
service as a director and will be reimbursed for his or her expenses on the same
basis as all other non-employee directors of the Company, provided that any
director employed by the Lead Investor shall receive equity-based compensation
in lieu of any cash compensation; (b) granted equity-based compensation and
other benefits on the same basis as all other non-employee directors of the
Company; and (c) entitled to the same rights of indemnification and directors’
and officers’ liability insurance coverage as the other non-employee directors
of the Company as such rights may exist from time to time.

 

 -27- 

 

 



(vi) Upon designation by the Lead Investor, the Board shall promptly appoint up
to such number of persons to serve as advisors to the Board (“Advisory Members”)
equal to twice the number of Investor Designees the Lead Investor is entitled to
then designate; provided that any individual so designated by the Lead Investor
must not be subject to a Disqualification Event as determined by the Board
reasonably and in good faith after consultation with outside legal counsel. Each
of the Advisory Members shall (A) receive copies of all notices and written
information furnished to the Board or any committee thereof reasonably in
advance of the meeting to the extent practicable and no later than such notice
is sent to the non-executive members of the Board, and (B) be permitted to be
present at all meetings of the Board and any committee thereof (whether by
phone, in person or otherwise); provided, that any such Advisor Member shall
have first executed and delivered to the Company a confidentiality agreement in
a form reasonably acceptable to the Company; and provided, further, that the
Board or any committee thereof may exclude any Advisory Member from access to
any Board or committee materials, meeting or portion thereof if the Board or any
committee thereof, as applicable, concludes, acting in good faith, that (a) such
exclusion is reasonably necessary to preserve the attorney-client or work
product privilege between the Company and its counsel, (b) such Board or
committee materials or discussion relates to the Company’s relationship,
contractual or otherwise, with the Lead Investor or its affiliates or any actual
or potential transactions between or involving the Company and the Lead Investor
or its affiliates, or (iii) such exclusion is necessary to avoid a conflict of
interest or disclosure that is restricted by any agreement to which the Company
is a party or otherwise bound. If any Advisory Member ceases to serve as an
advisory member of the Board for any reason, to the extent the Lead Investor
remains entitled to designate an Advisory Member pursuant to the first sentence
of this Section 4(p)(vi), the Lead Investor shall be entitled to designate
another person to serve as an Advisory Member in place of such person, and the
Board shall promptly appoint such individual as an advisory member of the Board,
unless the Board determines reasonably and in good faith after consultation with
outside legal counsel that such individual is subject to a Disqualification
Event. Upon becoming an Advisory Member, the substitute Advisory Member will
succeed to all of the rights and privileges of the Advisory Member being
replaced under this Agreement.

 

(vii) The Company hereby acknowledges and agrees that an Investor Designee shall
not be deemed not to be an “Independent Director” (as defined in the rules of
the Principal Market) solely by virtue of being an affiliate of the Lead
Investor and the Company further agrees not to take a position contrary or
inconsistent with the foregoing.

 

(q) Head of Sales and Marketing. For so long as the Lead Investor and/or any of
its affiliates maintain the Lead Investor Minimum Threshold, the Lead Investor
shall be entitled to recommend an individual to serve as a senior officer of the
Company in the role of Head of Sales and Marketing of the Company (the “Sales
Director Nominee”). Promptly following the Lead Investor’s submission of the
Sales Director Nominee in writing and the Board’s prompt review of the Sales
Director Nominee, the Board shall appoint the Sales Director Nominee to such
position if the Board determines that doing so would be consistent with the
Board’s exercise of its fiduciary duties under Delaware law. In the event that
the Board determines in good faith that such appointment would be inconsistent
with its exercise of its fiduciary duties under Delaware law, then the Lead
Investor may designate another person as the Sales Director Nominee until an
acceptable designee is found.

 

(r) Chief Executive Officer Search. For so long as the Lead Investor and/or any
of its affiliates maintain the Lead Investor Minimum Threshold, the Lead
Investor shall be entitled, at the Company’s sole expense, to conduct a search
for a new Chief Executive Officer (“CEO”) of the Company, and shall have the
right to engage executive search firms and other relevant advisers, interview
and review candidates, and make recommendations to the Board for the appointment
and/or replacement of the CEO (which such recommendations shall be duly and
promptly considered by the Board).

 

 -28- 

 

 



(s) No Integrated Offering. None of the Company, its Subsidiaries, their
affiliates nor any Person acting act at the direction of any of the foregoing
will take any action or steps that would require registration of the issuance of
any of the Securities under the 1933 Act or cause the offering of any of the
Securities to be integrated with other offerings for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market (or other applicable Eligible Market (as
defined in the Warrants)).

 

(t) Closing Documents. On or prior to twenty-one (21) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete electronic closing set of the
executed Transaction Documents, Securities and any other documents required to
be delivered to any party pursuant to Sections 7 and 8 hereof or otherwise.

 

(u) Principal Market Listing. The Company agrees to use its best efforts to
remain listed on the Principal Market and to cure any failures that could result
in delisting on the Principal Market, including to effect a reverse stock split
at a ratio reasonably acceptable to the Lead Investor in order to cure any
deficiency under Nasdaq Listing Rule 5550(a)(2) (minimum bid price of at least
$1 per share).

 

(v) Rule 144. For the purposes of Rule 144 of the 1933 Act, the Company hereby
acknowledges and agrees that the holding period of the Ospraie Note may be
tacked onto the holding period of the Common Shares to be purchased by the Lead
Investor through the surrender of the Ospraie Note. The Company hereby further
agrees not to take a position contrary thereto or inconsistent with this Section
4(v).

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

 -29- 

 

 



(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Common Shares and the Warrant Shares issued at the Closing
or upon exercise of the Warrants in such amounts as specified from time to time
by each Buyer to the Company upon exercise of the Warrants. The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5(b), and stop transfer instructions to give effect
to Section 2(f) hereof and the Lock-Up Period, will be given by the Company to
its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves the Common Shares or the
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i) Each Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Each Buyer shall have delivered to the Company the Purchase Price (less, in
the case of the Lead Investor, the amounts withheld pursuant to Section 4(d)),
for the Common Shares and the related Warrants being purchased by such Buyer at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company; provided, however, that the Lead Investor
may surrender to the Company the Ospraie Note for cancellation pursuant to
Section 5 thereof and any amount due thereunder by the Company as of the Closing
Date shall reduce on a dollar-for-dollar basis the cash amount to be paid as
Purchase Price by the Lead Investor.

 

(iii) The Company shall have obtained (a) the affirmative vote of its
stockholders at a special or annual meeting of stockholders of the Company (the
“Stockholders Meeting”) approving the issuance of all of the Securities as
described in the Transaction Documents (including the issuance of the Units
under this Agreement and the shares of Common Stock and warrants to purchase
shares of Common Stock to be issued under the W&R Promissory Note Amendment, the
October 2012 and April 2013 Promissory Notes Amendment and as fees to the
Placement Agent) in accordance with applicable law and the rules and regulations
of the Principal Market without any limitation or restriction (“Stockholder
Approval”) and (b) the Principal Market Approval.

 

 -30- 

 

 



(iv) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(v) The representations and warranties of each Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which are true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which are true
and correct in all respects) as of such specified date), and each Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

(vi) (A) The Company shall have been delivered duly executed signature pages of
this Agreement by Buyers purchasing Common Shares and Warrants for an aggregate
Purchase Price of $25,000,000 (or such greater amount solely to the extent
approved by the Lead Investor in its sole discretion), and (B) the Company shall
not have received any notice of any such Buyer providing that such Buyer is not
willing, able and ready to fund its Purchase Price on the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents, (B) the Common Shares being purchased by such Buyer
at the Closing pursuant to this Agreement and (C) the related Warrants being
purchased by such Buyer at the Closing pursuant to this Agreement.

 

(ii) The Lead Investor and the Placement Agent shall have received the opinion
of Morrison & Foerster LLP, the Company’s outside United States counsel, dated
as of the Closing Date, and addressed to the Placement Agent (as representative
of the several Buyers) and the Lead Investor, in substantially the form of
Exhibit E attached hereto.

 

(iii) The Company shall have delivered to the Lead Investor and the Placement
Agent a copy of the Irrevocable Transfer Agent Instructions, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.

 

(iv) The Company shall have delivered to the Lead Investor and the Placement
Agent a certificate evidencing the formation and good standings of the Company
and of Marrone Michigan Manufacturing, LLC (“MMM”) in the State of Delaware
issued by the Delaware Secretary of State, as of a date within ten (10) days of
the Closing Date.

 

 -31- 

 

 



(v) The Company shall have delivered to the Lead Investor and the Placement
Agent (x) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing in the State of California issued by the
California Secretary of State, and (y) a certificate evidencing MMM’s
qualification as a foreign corporation and good standing in the State of
Michigan issued by the Michigan Secretary of State, each as of a date within ten
(10) days of the Closing Date.

 

(vi) The Company shall have delivered to the Lead Investor and the Placement
Agent a certified copy of the Certificate of Incorporation as certified by the
Delaware Secretary of State within ten (10) days of the Closing Date.

 

(vii) The Company shall have delivered to the Lead Investor and the Placement
Agent a certificate, executed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s Board of Directors in a form reasonably acceptable to
the Lead Investor, (ii) the Certificate of Incorporation and (iii) the Bylaws,
each as in effect at the Closing, in the form attached hereto as Exhibit F.

 

(viii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are true and correct in all respects) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which are true and correct
in all respects) as of such specified date), the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Lead
Investor and the Placement Agent shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect in the form attached hereto as Exhibit G.

 

(ix) The Company shall have delivered to the Lead Investor and the Placement
Agent a letter from the Company’s transfer agent certifying the number of Common
Stock outstanding as of a date within five (5) days of the Closing Date.

 

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, as of
the Closing Date. In addition, suspension of the Company’s Common Stock shall
not have been threatened as of the Closing Date by the Principal Market, either
in writing or by falling below the minimum listing maintenance requirements of
the Principal Market, in each case except (A) as a result of the trading price
per share of the Common Stock being below $1.00 or (B) as a result of the
Company’s failure to hold an annual meeting of shareholders in 2017, so long as
such failure is cured by having held an annual meeting prior to the Closing
Date.

 

 -32- 

 

 



(xi) The Company shall have obtained (a) the Stockholder Approval and (b) the
Principal Market Approval.

 

(xii) $35,000,000 principal amount of those certain Senior Secured Promissory
Notes (the “W&R Promissory Notes”) issued by the Company on August 20, 2015 to
Waddell & Reed Advisors Science & Technology Fund, Ivy Science & Technology Fund
and Ivy VIP Science & Technology (collectively, the “W&R Parties”) shall have
been cancelled in exchange for an aggregate of: (A) 20,000,000 shares of Common
Stock (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) and (B)
warrants to purchase 4,000,000 shares of Common Stock (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) with an exercise price of $1.25 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) per
share and an expiration date of December 31, 2020 and otherwise on terms no more
favorable to the W&R Parties than those offered to the Buyers in the Warrants.

 

(xiii) The W&R Promissory Note shall have been amended in a manner satisfactory
to the Lead Investor to provide that (A) the maturity date thereof with respect
to $5,000,000 principal amount of the W&R Promissory Note shall be extended to
December 31, 2022, (B) interest payments pursuant to the W&R Promissory Note
shall be deferred until December 31, 2022 and (C) the Lead Investor shall have a
right of first refusal to acquire the W&R Promissory Note (collectively, the
“W&R Promissory Note Amendment”).

 

(xiv) $10,000,000 principal amount of those certain Convertible Promissory Notes
issued on October 2, 2012 and April 10, 2013 (the “October 2012 and April 2013
Promissory Notes”) shall have been cancelled in exchange for an aggregate of:
(A) 5,714,285 shares of Common Stock (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof) and (B) warrants to purchase 1,142,856 shares of Common
Stock (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) with an
exercise price of $1.25 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) per share and an expiration date of December 31, 2020 and otherwise on
terms no more favorable to the holders of such warrants than those offered to
the Buyers in the Warrants.

 

(xv) The October 2012 and April 2013 Promissory Notes shall have been amended in
a manner satisfactory to the Lead Investor to provide that (A) the maturity date
thereof shall be extended to December 31, 2022, (B) the interest rate shall be
reduced to 8.0% per annum and (C) interest payments pursuant to the October 2012
and April 2013 Promissory Notes shall be deferred until December 31, 2022 (the
“October 2012 and April 2013 Promissory Notes Amendment”).

 

 -33- 

 

 



(xvi) The Company shall have delivered to the Lead Investor a lock-up agreement
in the form attached hereto as Exhibit H executed and delivered by each of the
Persons listed on Schedule 7(xvi) (collectively, the “Lock-Up Agreements”).

 

(xvii) No Material Adverse Effect shall have occurred.

 

(xviii) The warrants to be offered to the Placement Agent in connection with the
transactions contemplated by the Transaction Documents shall be on terms no more
favorable to the Placement Agent than those offered to the Buyers in the
Warrants.

 

(xix) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, including, without limitation, of the Principal
Market, necessary for the sale of the Securities.

 

(xx) The closing conditions set forth in Section 8 have been satisfied (or
waived by the Lead Investor, in its sole discretion).

 

8. CONDITIONS TO THE LEAD INVESTOR’S OBLIGATION TO PURCHASE.

 

In addition to the provisions of Section 7, the obligation of the Lead Investor
hereunder to purchase the Common Shares and the related Warrants at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Lead Investor’s
sole benefit and may be waived by the Lead Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i) The Company shall have obtained the 2013 Plan Approval.

 

(ii) The Company shall have reserved 4,000,000 additional shares of Common Stock
(as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) for
issuance under the 2013 Plan.

 

(iii) The Board shall have appointed two (2) Persons designated by the Lead
Investor (the “Initial Designees”) to the Board, effective upon the Closing,
each to serve as Class I directors until the 2020 annual meeting of stockholders
of the Company and until their successors are duly elected and seated; provided
that the Lead Investor shall designate such Initial Designees in writing to the
Company no later than one (1) week prior to the Closing Date and provided
further that such individuals must be “Independent Directors” (as defined in the
rules of the Principal Market) and shall not have been subject to a
Disqualification Event.

 

(iv) Effective upon the Closing, (1) one of the Initial Designees shall have
been appointed as Chair of the Board, (2) one of the Initial Designees shall
have been appointed as Chair of the Board’s Compensation Committee, (3) both of
the Initial Designees shall have been appointed to the Board’s Nominating and
Governance Committee and (4) one of the Initial Designees shall have been
appointed as Chair of the Board’s Nominating and Governance Committee, in each
case, provided that the Lead Investor shall designate such Initial Designees in
writing to the Company no later than one (1) week prior to the Closing Date.

 

 -34- 

 

 



(v) (A) The Company shall have been delivered duly executed signature pages of
this Agreement by Buyers purchasing Common Shares and Warrants for an aggregate
Purchase Price of $25,000,000 (or such greater amount solely to the extent
approved by the Lead Investor in its sole discretion), and (B) the Company shall
not have received any notice of any such Buyer providing that such Buyer is not
willing, able and ready to fund its Purchase Price on the Closing Date.

 

(vi) The Lead Investor shall have received the Company’s wire instructions on
Company’s letterhead duly executed by an authorized officer of the Company.

 

(vii) Each of the parties set forth on Schedule 8(vii) holding at least such
number of shares of Common Stock and/or Common Stock Equivalents set forth
opposite such party’s name on Schedule 8(vii) (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) shall have duly executed and
delivered to the Lead Investor the Voting and Lock-Up Agreement.

 

(viii) The rank and priority of the security interests and right of payment
under the Ospraie Note Documents and the Snyder Debt Documents shall be of equal
rank and priority, pursuant to an amendment to the Ospraie Note entered into
with the Lender (as defined in the Ospraie Note), a security agreement between
the Company and such Lender, an intercreditor agreement between such Lender and
the appropriate parties to the Snyder Debt Documents, and/or such other
intercreditor agreements or other documents as reasonably required to effectuate
the foregoing, in each case in form and substance satisfactory to the Lead
Investor. For purposes of this Agreement, “Ospraie Note Documents” means the
“Loan Documents” as defined in the Ospraie Note, as amended, restated, modified
or supplemented from time to time, and “Snyder Debt Documents” means the “Loan
Documents” as defined in that certain Loan Agreement, by and among, the Company,
Gordon Snyder, an individual, as administrative agent for the lenders a party
thereto, and the lenders a party thereto from time to time, dated as of October
2, 2012, as amended, restated, supplemented or otherwise modified from time to
time.

 

9. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before February 28, 2018 due to the Company’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 6, 7 and 8 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 9 (other than solely as
a result of a breach by the Lead Investor), the Company shall remain obligated
to reimburse the Lead Investor or its designee(s), as applicable, for the
expenses described in Section 4(d) above.

 

 -35- 

 

 



10. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 -36- 

 

 



(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended or waived other than by an instrument in writing signed by the
Company and the holders of at least a majority of the aggregate amount of
Securities issued and issuable hereunder and under the Warrants (without regard
to any restriction or limitation on the exercise of the Warrants contained
therein) and shall include the Lead Investor so long as the Lead Investor and/or
any of its affiliates hold the Lead Investor Minimum Threshold (the “Required
Holders”), and any amendment or waiver to this Agreement made in conformity with
the provisions of this Section 10(e) shall be binding on all Buyers and holders
of Securities and the Company; provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. No provisions hereto may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the Buyers or holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Common Shares or holders of the Warrants, as
the case may be. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) upon
delivery, when sent by electronic mail (provided that the sending party does not
receive an automated rejection notice); or (iv) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Marrone Bio Innovations, Inc.
1540 Drew Avenue
Davis, CA 95618
Telephone: 530-302-8289
Facsimile: 530-302-0189
Attention: Linda V. Moore, General Counsel
E-mail: lmoore@marronebio.com

 

 -37- 

 

 



With a copy (for informational purposes only) to:

 

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Telephone: 415-258-6213
Facsimile: 415-276-7201
Attention: Alfredo B. D. Silva, Esq.
Email: ASilva@mofo.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219
Telephone: 718-921-8337
Facsimile: 718-765-8795
Attention: Craig Colosso, Relationship Manager
E-mail: ccolosso@amstock.com

 

If to the Placement Agent:

 

National Securities Corporation
200 Vesey Street, 25th Floor

New York, NY 10281
Telephone: 212-380-2819

Facsimile: 212-380-2828

Attention: Jonathan Rich, EVP – Head of Investment Banking

Email: jrich@nationalsecuritiesib.com

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

With a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
E-mail: eleazer.klein@srz.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 -38- 

 

 



(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants). A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 10(k).

 

(i) Survival. Unless this Agreement is terminated under Section 9, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 shall survive the Closing, and the agreements and covenants set
forth in Sections 4, 5 and 10 shall survive the Closing until fully performed.
Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”)from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements of one counsel (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents (other than the Registration Rights
Agreement) or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents (other than the Registration
Rights Agreement) or any other certificate, instrument or document contemplated
hereby or thereby or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents (other than the Registration Rights Agreement)or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(f), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents; provided, that the
foregoing indemnification will not apply to Indemnified Liabilities solely to
the extent that they resulted from bad faith, gross negligence or willful
misconduct on the part of such Indemnified Person. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 10(k) shall be the same as
those set forth in Section 6 of the Registration Rights Agreement.

 

 -39- 

 



 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Buyers and
the Company will be entitled to seek specific performance under the Transaction
Documents (without posting a bond or other security). The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and the
Company therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 -40- 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

  COMPANY:         MARRONE BIO INNOVATIONS, INC.         By: /s/ Pamela G.
Marrone   Name: Pamela G. Marrone   Title: Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYERS:         OSPRAIE AG SCIENCE LLC         By: /s/ Dwight Anderson   Name:
Dwight Anderson   Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYERS:         Ardsley Partners Renewable Energy Fund, L.P.         By: /s/
Steve Napoli   Name: Steve Napoli   Title: Partner

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

  BUYERS:         Van Herk Investments B.V.         By: /s/ E.G.A. Esveld  
Name: E.G.A. Esveld   Title: Deputy

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)  (4)  (5)  (6) Buyer  Address and
Facsimile Number 

Number of Common Shares

  

Number of
Warrant Shares

  

Purchase Price

   Legal Representative’s Address and
Facsimile Number                        Ospraie Ag Science LLC  c/o Ospraie
Management LLC
437 Madison Avenue, 28th Floor
New York, NY 10022
Attention: Dwight Anderson
Telephone: (212) 602-5000
Email: dwighta@ospraie.com   30,666,667    30,666,667   $20,000,000   Schulte
Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
 
and
 
ParkRiver Fund Solutions
437 Madison Avenue, 28th Floor
New York, NY 10022
Attention: Scott Baglio
Telephone: (212) 602-5002
Email: sbaglio@parkriverfs.com                        Ardsley Partners Renewable
Energy Fund, L.P.  Ardsley Partners Renewable Energy Fund, L.P.
262 Harbor Drive, 4th Floor
Stamford, CT 06902
Attention: Steve Napoli
Facsimile: (203) 355-0715
Telephone: (203) 564-4230
Email: steve@ardsley.com   6,666,667    5,333,333   $5,000,000   Tannenbaum
Helpern Syracuse & Hirschtritt LLP
900 Third Avenue
New York, NY 10022
Attention: Wayne H. Davis
Tel: (212) 508-6705
Fax: (646) 390-6971
Email: davis@thsh.com                        Van Herk Investments B.V.  c/o Van
Herk Investments B.V.
Lichtenauerlaan 30, 3062ME Rotterdam, The Netherlands
Attention: E.G.A. Esveld
Telephone: +31 (0)10 241 1555
E-mail: e.esveld@vanherkgroep.nl   6,666,667    5,333,333   $5,000,000   N/A

 

   

 

 

EXHIBITS

 

Exhibit A   Form of Warrants Exhibit B   Form of Registration Rights Agreement
Exhibit C   Advisory Pool Terms and Conditions Exhibit D   Form of Irrevocable
Transfer Agent Instructions Exhibit E   Form of Opinion of Company’s United
States Counsel Exhibit F   Form of Secretary’s Certificate Exhibit G   Form of
Officer’s Certificate Exhibit H   Form of Lock-Up Agreement

 

   

 

 





EXHIBIT A

 

FORM OF WARRANTS

 

NEITHER THE ISSUANCE AND SALE OF THIS SECURITY NOR THE SECURITIES INTO WHICH
THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY BE
OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR ASSIGNED ONLY (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, INCLUDING RULE 144 UNDER
SAID ACT, IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR
BLUE SKY LAWS AND, IN CASE OF (II) OTHER THAN PURSUANT TO RULE 144, IF REQUESTED
BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NOTWITHSTANDING THE FOREGOING, AFTER THE DATE THAT IS 180 DAYS
FROM ISSUANCE, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

MARRONE BIO INNOVATIONS, Inc.

 

Warrant To Purchase Common Stock

 

Warrant No.: ___________



Number of shares of Common Stock:_____________



Date of Issuance: ___________, 2018 (“Issuance Date”)

 

Marrone Bio Innovations, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [HOLDER], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, at any time or times on or after the Issuance Date, but not
after 11:59 p.m., New York time, on the Expiration Date, (as defined below),
______________ (_____________)1 fully paid nonassessable shares of Common Stock,
subject to adjustment as provided herein (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, this “Warrant”), shall have the meanings set
forth in Section 17. This Warrant is one of the Warrants to purchase Common
Stock (the “SPA Warrants”) issued pursuant to Section 1 of that certain
Securities Purchase Agreement, dated as of December 15, 2017 (the “Subscription
Date”), by and among the Company and the investors (the “Buyers”) referred to
therein (the “Securities Purchase Agreement”). Capitalized terms used herein and
not otherwise defined shall have the definitions ascribed to such terms in the
Securities Purchase Agreement.



 



 



1 Insert 80% of the number of Common Shares issuable to the Holder pursuant to
the Securities Purchase Agreement.

 

   

 

 



1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. On or prior to the Trading Day immediately preceding
the applicable Share Delivery Date (as defined below), the Holder shall either
(A) pay to the Company an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash by wire transfer of
immediately available funds or (B) if the provisions of Section 1(d) are
applicable, by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 1(d)). For the avoidance
of doubt, the portion of this Warrant corresponding to the number of shares
referenced in an Exercise Notice shall be deemed exercised upon delivery by the
Holder of such Exercise Notice to the Company. The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the first (1st) Trading Day
following the date on which the Company has received the Exercise Notice, the
Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of the Exercise Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the earlier of (i) the
second (2nd) Trading Day and (ii) the number of Trading Days comprising the
Standard Settlement Period, in each case, following the date on which the Holder
delivers the Exercise Notice to the Company, so long as the Holder delivers the
Aggregate Exercise Price (or notice of a Cashless Exercise) on or prior to the
Trading Day immediately preceding the earlier of clauses (i) and (ii) above (the
“Share Delivery Date”) (provided that if the Aggregate Exercise Price has not
been delivered by such date, the Share Delivery Date shall be one (1) Trading
Day after the Aggregate Exercise Price (or notice of a Cashless Exercise) is
delivered), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, credit such aggregate number of Warrant Shares to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit / Withdrawal At Custodian system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, instruct the Transfer Agent to issue in book-entry
form on the books and records of the Transfer Agent, the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses with respect to the issuance of Warrant Shares via DTC, if
any. Upon delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
If this Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three (3) Trading Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares issuable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional Warrant Shares are to be
issued upon the exercise of this Warrant, but rather the number of Warrant
Shares to be issued shall be rounded to the nearest whole number. The Company
shall pay any and all taxes which may be payable with respect to the issuance
and delivery of Warrant Shares upon exercise of this Warrant. The Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms and
subject to the conditions hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination. Notwithstanding anything to the contrary
herein, except in the case where an exercise of this Warrant is validly made
pursuant to a Cashless Exercise (if permitted), the Company’s failure to deliver
Warrant Shares to the Holder shall not be deemed to be a breach of this Warrant
if the Company has not received the Aggregate Exercise Price pursuant to the
requirements of this Section 1(a).

 

 -2- 

 

 



(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.00
per share, subject to adjustment as provided herein.

 

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the Share
Delivery Date either (I) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, the number of shares of Common Stock
to which the Holder is entitled, in book-entry form on the books and records of
the Transfer Agent, or if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the Holder’s balance account
with DTC, for such number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant or (II) if the Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the Warrant Shares that are the subject of the Exercise Notice (the
“Unavailable Warrant Shares”) is not available for the resale of such
Unavailable Warrant Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement, (x) so
notify the Holder and (y) deliver the Warrant Shares electronically without any
restrictive legend by crediting such aggregate number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system (the event described in the immediately foregoing clause (II)
is hereinafter referred as a “Notice Failure” and together with the event
described in clause (I) above, an “Exercise Failure”), then, in addition to all
other remedies available to the Holder, (X) the Holder, upon written notice to
the Company, may void its Exercise Notice with respect to, and retain or have
returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Exercise Notice; provided that the voiding of an
Exercise Notice shall not affect the Company’s obligations to make any payments
which have accrued prior to the date of such notice and (Y) if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to instruct the Transfer Agent
to register such shares of Common Stock in book-entry form (and to issue such
shares of Common Stock) or credit the Holder’s balance account with DTC for such
shares of Common Stock shall terminate, or (ii) promptly honor its obligation to
instruct the Transfer Agent to register such shares of Common Stock in
book-entry form or credit the Holder’s balance account with DTC, as applicable,
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Sale Price of the Common Stock on the applicable Exercise
Date or on the date the Company makes such payment, whichever is higher. Nothing
shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of this
Warrant as required pursuant to the terms hereof.

 

 -3- 

 

 



(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if, beginning 180 days after the Issuance Date, the Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the Unavailable Warrant Shares is not available for the resale of such
Unavailable Warrant Shares, the Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 



Net Number = (A x B) - (A x C)

D



 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices of the Common Stock for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

D= the Closing Sale Price of the Common Stock on the date of the Exercise
Notice.

 

 -4- 

 

 



For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, the Company hereby acknowledges and agrees that the Warrant Shares
issued in a Cashless Exercise shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Securities Purchase Agreement.

 

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares to be issued pursuant
to the terms hereof, the Company shall promptly issue to the Holder the number
of Warrant Shares that are not disputed and resolve such dispute in accordance
with Section 12.

 

(f) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then outstanding (the
“Required Reserve Amount” and the failure to have such sufficient number of
authorized and unreserved shares of Common Stock, an “Authorized Share
Failure”), then the Company shall promptly take all action necessary to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the SEC an Information Statement on Schedule 14C.
In the event that upon any exercise of this Warrant, the Company does not have
sufficient authorized shares to deliver in satisfaction of such exercise, then
unless the Holder elects to void such attempted exercise, the Holder may require
the Company to pay to the Holder within three (3) Trading Days of the applicable
exercise, cash in an amount equal to the product of (i) the quotient determined
by dividing (x) the number of Warrant Shares that the Company is unable to
deliver pursuant to this Section 1(f), by (y) the total number of Warrant Shares
issuable upon exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant) and (ii) the Black Scholes Value;
provided, that (x) references to “the day immediately following the public
announcement of the applicable Fundamental Transaction” in the definition of
“Black Scholes Value” shall instead refer to “the date the Holder exercises this
Warrant and the Company cannot deliver the required number of Warrant Shares
because of an Authorized Share Failure” and (y) clause (iii) of the definition
of “Black Scholes Value” shall instead refer to “the underlying price per share
used in such calculation shall be the highest Weighted Average Price during the
period beginning on the date of the applicable date of exercise and the date
that the Company makes the applicable cash payment.”

 

 -5- 

 

 



2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

 

(a) Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued or sold by the Company in connection with any Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Exercise Price in effect immediately
prior to such issue or sale or deemed issuance or sale (the foregoing a
“Dilutive Issuance”), then immediately after such Dilutive Issuance, the
Exercise Price then in effect shall be reduced to an amount equal to the product
of (A) the Exercise Price in effect immediately prior to such Dilutive Issuance
and (B) the quotient determined by dividing (1) the sum of (I) the product
derived by multiplying the Exercise Price in effect immediately prior to such
Dilutive Issuance and the number of shares of Common Stock Deemed Outstanding
immediately prior to such Dilutive Issuance plus (II) the consideration, if any,
received by the Company upon such Dilutive Issuance, by (2) the product derived
by multiplying (I) the Exercise Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance. For purposes of
determining the adjusted Exercise Price under this Section 2(a), the following
shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 2(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such shares of
Common Stock or of such Convertible Securities upon the exercise of such Options
or upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

 -6- 

 

 



(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 2(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 2(a), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares, which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase
price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the Subscription Date are increased or decreased in the
manner described in the immediately preceding sentence, then such Option or
Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
2(a) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect or a decrease in the number of Warrant Shares.

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value of such Options and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued or sold for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option Value.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration other
than cash received therefor will be deemed to be the net amount received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such publicly traded securities on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or publicly traded securities will be
determined jointly by the Company and the Required Holders. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the tenth
(10th) day following the Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Required Holders. The determination of
such appraiser shall be final and binding upon all parties absent manifest error
and the fees and expenses of such appraiser shall be borne by the Company.

 

 -7- 

 

 



(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(vi) No Readjustments. For the avoidance of doubt, in the event the Exercise
Price has been adjusted pursuant to this Section 2(a) and the Dilutive Issuance
that triggered such adjustment does not occur, is not consummated, is unwound or
is cancelled after the facts for any reason whatsoever, in no event shall the
Exercise Price be readjusted to the Exercise Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

 

(b) Voluntary Adjustment By Company. Subject to the applicable listing standards
of the Principal Market, the Company may at any time during the term of this
Warrant, with the prior written consent of the Required Holders, reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

(c) Adjustment Upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(c) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

 -8- 

 

 



(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors shall in good faith determine and implement an appropriate adjustment
in the Exercise Price and the number of Warrant Shares (if applicable), as
mutually determined by the Company’s Board of Directors and the Required
Holders, so as to protect the rights of the Holder; provided that no such
adjustment pursuant to this Section 2(d) will increase the Exercise Price or
decrease the number of Warrant Shares as otherwise determined pursuant to this
Section 2.

 

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities (other than stock or securities in which an adjustment is being made
pursuant to Section 2(c)), property, options, evidence of indebtedness or any
other assets by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall, upon the exercise of this Warrant, in whole or in
part, be entitled to receive such Distribution to the same extent that the
Holder would have received if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution. From the time of any
Distribution until this Warrant is exercised or expires, the Company shall hold
such Distribution for the benefit of the Holder and distribute such Distribution
to the Holder on the applicable Share Delivery Date with respect to the portion
of this Warrant being exercised.

 

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.

 

 -9- 

 

 



(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section 4(b) pursuant to
written agreements in form and substance satisfactory to the Required Holders
prior to such Fundamental Transaction, including agreements, if so requested by
the Holder, to deliver to each holder of the SPA Warrants in exchange for such
SPA Warrants a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and
reasonably satisfactory to the Required Holders, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant
immediately prior to the occurrence or consummation of such Fundamental
Transaction). Upon the occurrence or consummation of any Fundamental
Transaction, and it shall be a required condition to the occurrence or
consummation of any Fundamental Transaction that, the Company and the Successor
Entity or Successor Entities, jointly and severally, shall succeed to, and the
Company shall cause any Successor Entity or Successor Entities to jointly and
severally succeed to, and be added to the term “Company” under this Warrant (so
that from and after the date of such Fundamental Transaction, each and every
provision of this Warrant referring to the “Company” shall refer instead to each
of the Company and the Successor Entity or Successor Entities, jointly and
severally), and the Company and the Successor Entity or Successor Entities,
jointly and severally, may exercise every right and power of the Company prior
thereto and shall assume all of the obligations of the Company prior thereto
under this Warrant with the same effect as if the Company and such Successor
Entity or Successor Entities, jointly and severally, had been named as the
Company in this Warrant. Upon occurrence or consummation of the Fundamental
Transaction, and it shall be a required condition to the occurrence or
consummation of such Fundamental Transaction that, the Company and the Successor
Entity or Successor Entities shall deliver to the Holder confirmation that there
shall be issued upon exercise of this Warrant at any time after the occurrence
or consummation of the Fundamental Transaction, as elected by the Holder solely
at its option, shares of Common Stock or shares of capital stock of the
Successor Entity and/or Successor Entities (the “Successor Capital Stock”) or,
in lieu of the shares of Common Stock or Successor Capital Stock (or other
securities, cash, assets or other property purchasable upon the exercise of this
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), which for purposes of clarification may
continue to be shares of Common Stock, if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant), as adjusted in accordance with
the provisions of this Warrant. Notwithstanding the foregoing, (i) the Holder
may elect, at its sole option, by delivery of written notice to the Company to
waive this Section 4(b) in writing to permit the Fundamental Transaction without
redemption, similar repayment, “cash out” or assumption of this Warrant (as
applicable) and (ii) if holders of Common Stock are given any choice as to the
securities, cash or other assets to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as the consideration it receives
upon any exercise of this Warrant following a Corporate Event. In addition to
and not in substitution for any other rights hereunder, prior to the occurrence
or consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities, cash, assets or other
property with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to ensure that, and any
applicable Successor Entity or Successor Entities shall ensure that, and it
shall be a required condition to the occurrence or consummation of such
Corporate Event that, the Holder will thereafter have the right to receive upon
exercise of this Warrant at any time after the occurrence or consummation of the
Corporate Event, shares of Common Stock or Successor Capital Stock or, if so
elected by the Holder, in lieu of the shares of Common Stock or Successor
Capital Stock (or other securities, cash, assets or other property) purchasable
upon the exercise of this Warrant prior to such Corporate Event (but not in lieu
of such items still issuable under Sections 3 and 4(a), which shall continue to
be receivable on the shares of Common Stock or on the such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock), such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights and any shares of Common Stock) which the Holder
would have been entitled to receive upon the occurrence or consummation of such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event, had this Warrant been exercised
immediately prior to such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event (without
regard to any limitations on exercise of this Warrant). Provision made pursuant
to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Holder. The provisions of this Section 4(b) shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events. Notwithstanding, anything herein to the contrary, if a Corporate Event
occurs where the holders of shares of Common Stock receive cash and/or
securities listed on an Eligible Market, this Warrant shall no longer be
exercisable for shares of Common Stock or Successor Capital Stock (but such
items issuable under Sections 3 and 4(a) shall continue to be receivable).

 

 -10- 

 

 



(c) Notwithstanding the foregoing, in the event of a Fundamental Transaction
other than one in which a Successor Entity that is a publicly traded corporation
whose stock is quoted or listed for trading on an Eligible Market assumes this
Warrant such that the Warrant shall be exercisable for the publicly traded
Common Stock of such Successor Entity, at the request of the Holder delivered
before the ninetieth (90th) day after the occurrence or consummation of such
Fundamental Transaction, the Company (or the Successor Entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) Business
Days after such request (or, if later, on the effective date of the Fundamental
Transaction), cash in an amount equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such Fundamental
Transaction.

 

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the SPA Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
SPA Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the SPA Warrants then outstanding (without
regard to any limitations on exercise).

 

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders; provided, that the Company shall not be
required to provide the Holder with such notices and other information to the
extent such notices or other information is filed with the SEC pursuant to its
Electronic Data Gathering, Analysis and Retrieval (EDGAR) system.

 

7. REISSUANCE OF WARRANTS.

 

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

 -11- 

 

 



(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no SPA Warrants for fractional
Warrant Shares shall be given.

 

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
10(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) promptly upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder. It is expressly understood and
agreed that the time of exercise specified by the Holder in each Exercise Notice
shall be definitive and may not be disputed or challenged by the Company.

 

 -12- 

 

 



9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.

 

10. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to the
Company at the address set forth in Section 10(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any Person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within three (3)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two (2) Business Days
submit via facsimile or electronic mail (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall use its reasonable best efforts to cause at its expense the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

 -13- 

 

 



13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

14. TRANSFER. This Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company, except as
may otherwise be required by Section 2(f) of the Securities Purchase Agreement
and Section 11 of the Registration Rights Agreement.

 

15. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

16. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries (as defined in
the Securities Purchase Agreement), the Company shall within four (4) Business
Days after any such receipt or delivery publicly disclose such material,
nonpublic information on a Current Report on Form 8-K or otherwise. In the event
that the Company believes that a notice contains material, nonpublic information
relating to the Company or its Subsidiaries, the Company so shall indicate to
the Holder contemporaneously with delivery of such notice, and in the absence of
any such indication, the Holder shall be allowed to presume that all matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or its Subsidiaries.

 

 -14- 

 

 



17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(c) “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person.

 

(d) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or
consultant for services provided to the Company.

 

(e) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction, or, if the Fundamental Transaction is not
publicly announced, the date the Fundamental Transaction is consummated, for
pricing purposes and reflecting (i) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of this Warrant
as of such date of request, (ii) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the day immediately following the public announcement of the applicable
Fundamental Transaction, or, if the Fundamental Transaction is not publicly
announced, the date the Fundamental Transaction is consummated, (iii) the
underlying price per share used in such calculation shall be the (x) sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in the Fundamental Transaction or (y) if no
cash or other consideration is being offered in the Fundamental Transaction, the
highest Weighted Average Price of the Common Stock during the period beginning
on the Trading Day prior to the execution of definitive documentation relating
to the applicable Fundamental Transaction and ending on (A) the Trading Day
immediately following the public announcement of such Fundamental Transaction,
if the applicable Fundamental Transaction is publicly announced or (B) the
Trading Day immediately following the consummation of the applicable Fundamental
Transaction if the applicable Fundamental Transaction is not publicly announced,
(iv) a zero cost of borrow and (v) a 360 day annualization factor.

 

(f) “Bloomberg” means Bloomberg Financial Markets.

 

 -15- 

 

 



(g) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

(i) “Common Stock” means (i) the Company’s Common Stock, par value $0.00001 per
share, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.

 

(j) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2(a)(i) and
2(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon exercise of
the SPA Warrants.

 

(k) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(l) “Eligible Market” means the Principal Market, the NYSE American LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The New York Stock
Exchange, Inc.

 

 -16- 

 

 



(m) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided, that no more than 250,000
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the
Subscription Date) in the aggregate issued to consultants (other than the
Advisory Members (as defined in the Securities Purchase Agreement)) under all
Approved Stock Plans shall be deemed Excluded Securities, except as agreed in
writing by the Lead Investor, or, if the Lead Investor or any of its Affiliates
then no longer beneficially owns any shares, the Required Holders; (ii) upon
exercise of the SPA Warrants; provided, that the terms of such SPA Warrants are
not amended, modified or changed on or after the Subscription Date, except in
accordance with their terms; (iii) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date; provided, that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date to increase the number of such shares issuable thereunder or to decrease
the exercise price, exchange price or conversion price of such securities or to
extend the term of such securities; and (iv) upon exercise of the warrants
issued to National Securities Corporation, Waddell & Reed Financial, Inc.,
Gordon Snyder (or the lenders for which Gordon Snyder serves as agent under loan
agreements with the Company) or their respective Affiliates, in each case on or
about the Subscription Date in connection with the transactions described in the
Securities Purchase Agreement; provided, that the terms of such warrants are not
amended, modified or changed on or after the Subscription Date to increase the
number of such shares issuable thereunder or to decrease the exercise price,
exchange price or conversion price of such securities or to extend the term of
such securities.

 

(n) “Expiration Date” means December 31, 2020.

 

(o) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that
the Company shall, directly or indirectly, including through Subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding Common Stock, merger,
consolidation, business combination, reorganization, recapitalization, spin-off,
scheme of arrangement, reorganization, recapitalization or reclassification or
otherwise in any manner whatsoever, of either (x) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock, (y) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock not held by all such Subject
Entities as of the Subscription Date calculated as if any shares of Common Stock
held by all such Subject Entities were not outstanding, or (z) a percentage of
the aggregate ordinary voting power represented by issued and outstanding shares
of Common Stock or other equity securities of the Company sufficient to allow
such Subject Entities to effect a statutory short form merger or other
transaction requiring other stockholders of the Company to surrender their
shares of Common Stock without approval of the stockholders of the Company or
(C) directly or indirectly, including through Subsidiaries, Affiliates or
otherwise, in one or more related transactions, the issuance of or the entering
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

 -17- 

 

 



(p) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(q) “Lead Investor” means Ospraie Ag Science LLC.

 

(r) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the issuance of the
applicable Option, if the issuance of such Option is publicly announced or (B)
the Trading Day immediately following the issuance of the applicable Option if
the issuance of such Option is not publicly announced, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of (A) the Trading Day immediately following the public
announcement of the applicable Option if the issuance of such Option is publicly
announced or (B) the Trading Day immediately following the issuance of the
applicable Option if the issuance of such Option is not publicly announced,
(iii) the underlying price per share used in such calculation shall be the
highest Weighted Average Price of the Common Stock during the period beginning
on the Trading Day prior to the execution of definitive documentation relating
to the issuance of the applicable Option and ending on (A) the Trading Day
immediately following the public announcement of such issuance, if the issuance
of such Option is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Option if the issuance of such Option
is not publicly announced, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

 

 -18- 

 

 



(s) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(t) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
common shares or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or such entity,
such Person or entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

 

(u) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(v) “Principal Market” means The NASDAQ Capital Market.

 

(w) “Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of the Subscription Date by and among the Company, the
Buyers, National Securities Corporation and Waddell & Reed Financial, Inc. (or
its Affiliates).

 

(x) “Required Holders” means the holders of the SPA Warrants representing at
least a majority of the shares of Common Stock underlying the SPA Warrants then
outstanding and shall include the Lead Investor so long as the Lead Investor or
any of its Affiliates maintains the Lead Investor Minimum Threshold.

 

(y) “SEC” means the Securities and Exchange Commission.

 

(z) “Standard Settlement Period” means the standard settlement period, expressed
in a number of Trading Days, on the Company’s primary Eligible Market with
respect to the Common Stock as in effect on the date of delivery of the
applicable Exercise Notice.

 

(aa) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(bb) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(cc) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

 -19- 

 

 



(dd) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

 -20- 

 

 



IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 



  MARRONE BIO INNOVATIONS, INC.

 



  By:     Name:     Title:  



 

   

 

 



EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

MARRONE BIO INNOVATIONS, Inc.

 

The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

    Name of Registered Holder  

 

By:     Name:     Title:    

 

   

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
_______________ __, ______ from the Company and acknowledged and agreed to by
American Stock Transfer & Trust Company.

 





  MARRONE BIO INNOVATIONS, INC.

 



  By:     Name:     Title:  





 

   

 





 



EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 15, 2017,
by and among Marrone Bio Innovations, Inc., a Delaware corporation, with
headquarters located at 1540 Drew Avenue, Davis, CA 95618 (the “Company”), and
the Investors (as hereinafter defined).

 

WHEREAS:

 

A. Pursuant to the Securities Purchase Agreement by and among the Company and
the buyers named therein (the “Buyers”) of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to each Buyer
(i) shares (the “SPA Shares”) of the Company’s common stock, par value $0.00001
per share (the “Common Stock”) and (ii) warrants (the “SPA Warrants”), which
will be exercisable to purchase shares of Common Stock (as exercised,
collectively, the “SPA Warrant Shares”) in accordance with the terms of the SPA
Warrants.

 

B. Pursuant to the Omnibus Amendment No. 4, of even date herewith, by and among
the Company and Ivy Science & Technology Fund, Waddell & Reed Advisors Science &
Technology Fund and Ivy VIP Science & Technology, the Company has agreed to
exchange a portion of the outstanding principal amount of the notes described
therein for shares of Common Stock (the “Waddell Shares”) and warrants (the
“Waddell Warrants”), which shall be exercisable to purchase shares of Common
Stock (as exercised, collectively, the “Waddell Warrant Shares”) in accordance
with the terms of the Waddell Warrants.

 

C. Pursuant to the Sixth Amendment to Loan Agreement, of even date herewith, by
and between the Company and Gordon Snyder, an individual, as administrative
agent for the lenders party to that certain Loan Agreement, dated as of October
2, 2012 (as may be amended from time to time), the Company has agreed to
exchange a portion of the outstanding principal amount of the notes described
therein for shares of Common Stock (the “Snyder Shares” and, collectively with
the SPA Shares and the Waddell Shares, the “Common Shares”) and warrants (the
“Snyder Warrants”), which shall be exercisable to purchase shares of Common
Stock (as exercised, collectively, the “Snyder Warrant Shares”) in accordance
with the terms of the Snyder Warrants.

 

D. Pursuant to the Engagement Letter, as amended on December 13, 2017, by and
between the Company and National Securities Corporation (the “Placement Agent”),
the Company has agreed to issue to the Placement Agent, as consideration for its
services as placement agent for the transactions under the Securities Purchase
Agreement, warrants (the “Placement Agent Warrants” and, collectively with the
SPA Warrants, the Waddell Warrants and the Snyder Warrants, the “Warrants”),
which shall be exercisable to purchase shares of Common Stock (as exercised, the
“Placement Agent Warrant Shares” and, collectively with the SPA Warrant Shares,
the Waddell Warrant Shares and the Snyder Warrant Shares, the “Warrant Shares”)
in accordance with the terms of the Placement Agent Warrants.

 

   

 



 

E. In connection with transactions described above, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(x) (i) the date which is one hundred twenty (120) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline and (y)
the fifth (5th) Business Day after the date the Company is notified (orally or
in writing, whichever is earlier) by the SEC that such Additional Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if the Additional Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Additional Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

 

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

 

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

 

(e) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement, and (ii) any capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrants,
the Warrant Shares or the Cutback Shares, as applicable, as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercise of the Warrants;
provided, that any such Additional Registrable Securities shall cease to be
Additional Registrable Securities to the extent: (i) a Registration Statement
with respect to the sale of such Additional Registrable Securities has become
effective under the 1933 Act and such Additional Registrable Securities have
been disposed of pursuant to such Registration Statement; (ii) such Additional
Registrable Securities are able to be sold pursuant to Rule 144 without regard
to the volume and manner of sale limitations contained thereunder and without
the requirement of the Company to comply with Rule 144(c)(1); (iii) such
Additional Registrable Securities shall have been otherwise transferred and no
longer bear a legend restricting transfer under the 1933 Act, and may be resold
without registration under the 1933 Act; or (iv) such Additional Registrable
Securities cease to be outstanding.

 

 2 

 

 



(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g) “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, without regard to any
limitations on the exercise of the Warrants.

 

(h) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

(i) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

 

(j) “Cutback Shares” means any of the Initial Required Registration Amount or
the Additional Required Registration Amount of Registrable Securities not
included in any Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. The number of Cutback Shares shall be allocated pro rata among the
Investors with each Investor entitled to elect the portion of its Common Shares
and/or Warrant Shares that are to be considered Cutback Shares. For the purpose
of determining the Cutback Shares, in order to determine any applicable Required
Registration Amount, unless an Investor referenced in the following categories
(ii) or (iii) gives written notice to the Company to the contrary with respect
to the allocation of its Cutback Shares as between Common Shares and Warrant
Shares set forth in categories (ii) or (iii), as applicable: (i) first, the
Placement Agent Warrant Shares shall be excluded until all the Placement Agent
Warrant Shares have been excluded; (ii) second, the Snyder Warrant Shares and
the Waddell Warrant Shares shall be excluded on a pro rata basis among the
holders of Snyder Warrant Shares and Waddell Warrant Shares until all of the
Snyder Warrant Shares and Waddell Warrant Shares have been excluded and
thereafter the Snyder Shares and the Waddell Shares shall be excluded on a pro
rata basis among the holders of all Snyder Shares and Waddell Shares until all
of the Snyder Shares and Waddell Shares have been excluded; and (iii) third, the
SPA Warrant Shares shall be excluded on a pro rata basis among the Buyers until
all of the SPA Warrant Shares have been excluded and thereafter the SPA Shares
shall be excluded on a pro rata basis among the Buyers until all of the SPA
Shares have been excluded.

 

(k) “effective” and “effectiveness” refer to a Registration Statement that has
been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

 

(l) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

 3 

 

 



(m) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(n) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American LLC, The NASDAQ Global Select Market or The Nasdaq
Global Market.

 

(o) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(p) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(q) “Initial Effectiveness Deadline” means the date which is one hundred eighty
(180) calendar days after the Closing Date; provided, however, that if the
Initial Effectiveness Deadline falls on a Saturday, Sunday or other day that the
SEC is closed for business, the Initial Effectiveness Deadline shall be extended
to the next Business Day on which the SEC is open for business.

 

(r) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

 

(s) “Initial Filing Deadline” means the date which is sixty (60) calendar days
after the Closing Date.

 

(t) “Initial Registrable Securities” means (i) the Common Shares issued, (ii)
the Warrant Shares issued or issuable upon exercise of the Warrants and (iii)
any capital stock of the Company issued or issuable with respect to the Common
Shares, the Warrant Shares or the Warrants, in each case as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on the exercise of the Warrants;
provided, that any such Initial Registrable Securities shall cease to be Initial
Registrable Securities to the extent: (i) a Registration Statement with respect
to the sale of such Initial Registrable Securities has become effective under
the 1933 Act and such Initial Registrable Securities have been disposed of
pursuant to such Registration Statement; (ii) such Initial Registrable
Securities are able to be sold pursuant to Rule 144 without regard to the volume
and manner of sale limitations contained thereunder and without the requirement
of the Company to comply with Rule 144(c)(1); (iii) such Initial Registrable
Securities shall have been otherwise transferred and no longer bear a legend
restricting transfer under the 1933 Act, and may be resold without registration
under the 1933 Act; or (iv) such Initial Registrable Securities cease to be
outstanding.

 

(u) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

 

(v) “Initial Required Registration Amount” means the sum of (i) the number of
Common Shares issued and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, each as of the Trading Day immediately
preceding the applicable date of determination, without regard to any
limitations on the exercise of the Warrants.

 

 4 

 

 



(w) “Investors” means the investors listed on the Schedule of Investors attached
hereto and any other holder of Registrable Securities that is a party to this
Agreement or that succeeds to the rights hereunder in accordance with Section 9.

 

(x) “Lead Investor” means Ospraie Ag Science LLC.

 

(y) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(z) “Principal Market” means The NASDAQ Capital Market.

 

(aa) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(bb) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, that any such Registrable
Securities shall cease to be Registrable Securities to the extent: (i) a
Registration Statement with respect to the sale of such Registrable Securities
has become effective under the 1933 Act and such Registrable Securities have
been disposed of pursuant to such Registration Statement; (ii) such Registrable
Securities are able to be sold pursuant to Rule 144 without regard to the volume
and manner of sale limitations contained thereunder and without the Company’s
requirement to comply with Rule 144(c)(1); (iii) such Registrable Securities
shall have been otherwise transferred and no longer bear a legend restricting
transfer under the 1933 Act, and may be resold without registration under the
1933 Act; or (iv) such Registrable Securities cease to be outstanding.

 

(cc) “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

 

(dd) “Required Holders” means the holders of at least a majority of the
Registrable Securities and shall include the Lead Investor so long as the Lead
Investor or any of its Affiliates together maintain the Lead Investor Minimum
Threshold (as defined in the Securities Purchase Agreement).

 

(ee) “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(ff) “Rule 144” means Rule 144 (or any successor thereto) promulgated under the
1933 Act.

 

(gg) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

 5 

 

 



(hh) “SEC” means the United States Securities and Exchange Commission.

 

(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

2. Registration.

 

(a) Initial Mandatory Registration. The Company shall prepare, and, in no event
later than the Initial Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-3 covering the resale of all of the Initial
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration on another appropriate form that the Company is then eligible to
use, subject to the provisions of Section 2(e). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC. The Initial Registration Statement shall contain the “Plan of
Distribution” and “Selling Stockholders” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have the Initial Registration Statement declared effective by the SEC no
later than the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the
second Business Day following the Initial Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Initial Registration
Statement.

 

(b) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit the Additional Required Registration Amount to be
registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC. In the event that Form S-3 is unavailable for such
a registration, the Company shall use such other form as is available for such a
registration on another appropriate form that the Company is then eligible to
use, subject to the provisions of Section 2(e). Each Additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the Additional Required Registration
Amount determined as of the date such Additional Registration Statement is
initially filed with the SEC. Each Additional Registration Statement shall
contain the “Plan of Distribution” and “Selling Stockholders” sections in
substantially the form attached hereto as Exhibit B. The Company shall use its
reasonable best efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline. By 9:30 a.m. New York time on the second
Business Day following the Additional Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Additional Registration
Statement.

 

 6 

 

 



(c) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In no event shall the Company include any securities other
than Registrable Securities on any Registration Statement without the prior
written consent of the Required Holders.

 

(d) Investors’ Counsel. Subject to Section 5 hereof, the Required Holders shall
have the right to select one legal counsel for the Investors to review any
registration pursuant to this Section 2 (“Investors’ Counsel”), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
Required Holders. The Company and Investors’ Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

 

(e) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) use such other form as is available for such a registration on another
appropriate form that the Company is then eligible to use and (ii) use its
reasonable best efforts to register the Registrable Securities on Form S-3 as
soon as practicable after the Company becomes eligible to use such form,
provided that the Company shall use its reasonable best efforts to maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC. Notwithstanding the foregoing, the Company shall
take all actions necessary to maintain its eligibility to register the
Registrable Securities for resale by the Investors on Form S-3.

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b) or 2(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

 7 

 

 



(a) The Company shall use its reasonable best efforts to keep each Registration
Statement effective pursuant to Rule 415 as long as the securities covered
thereby are Registrable Securities (the “Registration Period”). The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term “reasonable best efforts” shall mean, among other things,
that the Company shall submit to the SEC, within two (2) Business Days after the
later of the date that (i) the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a particular Registration Statement, as the case may
be, and (ii) the approval of Investors’ Counsel pursuant to Section 3(c) (which
approval is immediately sought), a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) Business
Days after the submission of such request. The Company shall respond in writing
to comments made by the SEC in respect of a Registration Statement as soon as
reasonably practicable, but in no event later than fifteen (15) days after the
receipt of comments by or notice from the SEC that an amendment is required in
order for a Registration Statement to be declared effective.

 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(c) The Company shall (A) permit Investors’ Counsel to review and comment upon
(i) a Registration Statement at least four (4) Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) in a form to which Investors’ Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Investors’ Counsel, which consent shall
not be unreasonably withheld. The Company shall furnish to Investors’ Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Investors’ Counsel in performing the
Company’s obligations pursuant to this Section 3.

 

 8 

 

 



(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) if requested by an
Investor, promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, such number of copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto as such Investor may reasonably request and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

 

(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Investors’ Counsel and each
Investor of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

 

(f) The Company shall notify Investors’ Counsel and each Investor in writing of
the happening of any event but in any event on the same Trading Day as such
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (provided that in no event shall notice contain any material,
nonpublic information, unless an Investor gives its prior written consent
thereto), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
Investors’ Counsel and each Investor as Investors’ Counsel or such Investor may
reasonably request. The Company shall also promptly notify Investors’ Counsel
and each Investor in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Investors’ Counsel and each Investor by
facsimile or email on the same day of such effectiveness and by overnight mail),
(ii) of any request by the SEC for amendments or supplements to a Registration
Statement or related prospectus or related information and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate. By 9:30 a.m. New York City time on
the second Business Day following the date any post-effective amendment has
become effective, the Company shall file with the SEC in accordance with Rule
424 under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.

 

 9 

 

 



(g) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, use its
reasonable best efforts to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Investors’ Counsel and each Investor
who holds Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation of any
proceeding for such purpose.

 

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes (based on the advice of Investors’ Counsel) that it could reasonably be
deemed to be an underwriter of Registrable Securities, at the reasonable request
of such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Investor, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to such
Investor.

 

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes (based on the advice of Investors’ Counsel) that it could reasonably be
deemed to be an underwriter of Registrable Securities, the Company shall make
available for inspection by (i) such Investor and (ii) Investors’ Counsel and
(iii) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a material misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

 

 10 

 

 



(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement. The Company
agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

(k) The Company shall promptly use its reasonable best efforts to either (i)
cause all of the Registrable Securities covered by a Registration Statement to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the Principal Market or another Eligible Market that is then the principal
trading market on which the Common Stock is listed. The Company shall use its
reasonable best efforts to maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market. Neither the
Company nor any of its Subsidiaries (as defined in the Securities Purchase
Agreement) shall take any action which would be reasonably expected to result in
the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

 

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

 11 

 



 

(m) If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering
(to the extent such information relates to information relating to such
Investor); and (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment.

 

(n) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

 

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed twenty (20)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of sixty (60) days and the first day
of any Grace Period must be at least five (5) Trading Days after the last day of
any prior Grace Period (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

 

 12 

 

 



(s) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market and any Investor being deemed an
underwriter by the SEC; provided, however, that the foregoing shall not prohibit
the Company from including the disclosure found in the “Plan of Distribution”
section attached hereto as Exhibit B in the Registration Statement.

 

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, without the prior written consent of the Required Holders,
enter into any agreement with respect to its securities, that conflict with or
impair the registration rights granted to the Investors in this Agreement or
otherwise conflicts with the provisions hereof.

 

4. Obligations of the Investors.

 

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

 

 13 

 

 



(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

5. Expenses of Registration.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement shall be paid by the Company, including, without limitation, all
registration, listing and qualifications fees, printers fees, fees and expenses
of the Company’s independent auditors, and fees and expenses of counsel for the
Company shall be paid by the Company. The Company shall also be responsible for
the reasonable fees and disbursements of Investors’ Counsel in connection with
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement, which amount shall be limited to $15,000 for each such registration,
filing or qualification; provided, however, that the Company shall not be
required to reimburse the Investors’ for fees and disbursements of Investors’
Counsel in accordance with the foregoing with respect to more than three (3)
such registrations. Notwithstanding the foregoing, in connection with any
offerings pursuant to a Registration Statement filed in accordance with this
Agreement, each Investor shall pay (i) any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities by such Investor,
(ii) any fees and expenses of brokers, advisors, accountants or counsel to such
Investor (other than as set forth in the immediately preceding sentence) and
(iii) any applicable transfer or similar taxes.

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a) To the fullest extent permitted by law, the Company shall indemnify and hold
harmless each Investor, the directors, officers, partners, members, employees,
agents, representatives of, and each Person, if any, who controls any Investor
within the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person or by counsel to such Indemnified
Person for such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto if such prospectus was timely made available by the Company
pursuant to Section 3(d); and (ii) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

 

 14 

 



 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor shall, severally and not jointly, indemnify
and hold harmless, to the fullest extent permitted by law, the Company, each of
its directors and officers who signs the Registration Statement and each Person,
if any, who controls the Company within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor or by counsel to such
Investor expressly for use in connection with such Registration Statement;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
selected by the Indemnified Person or the Indemnified Party and reasonably
acceptable to the indemnifying party, as the case may be; provided, however,
that an Indemnified Person or Indemnified Party shall have the right to retain
its own counsel with the fees and expenses of not more than one counsel for all
such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the Indemnified
Person or Indemnified Party, as applicable, the representation by such counsel
of the Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as a term thereof the giving by the claimant
or plaintiff to such Indemnified Party or Indemnified Person of an unconditional
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action as a result of such failure or delay.

 

 15 

 



 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

If the indemnification provided for in Section 6 is unavailable or insufficient
to hold harmless an indemnified party in respect of any Losses, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and indemnified party, on the other
hand, which relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnified party or indemnifying party, and such parties’
relative intent, knowledge, access to information and opportunity to correct or
mitigate the damage in respect of or prevent the untrue statement or omission
giving rise to such indemnification obligation; provided, however, that: (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees that it will: (i) make and keep public information available, as
those terms are understood and defined in Rule 144; (ii) without limiting the
generality of the foregoing clause (i), file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements (or, if the
Company is not required to file such reports, it will, upon the reasonable
request of any Investor, make publicly available such necessary information for
so long as necessary to permit sales pursuant to Rule 144); and (iii) take all
such actions necessary to maintain its eligibility to sell such securities
pursuant to Rule 144. Upon the request of an Investor, the Company will deliver
to such Investor a written statement as to whether it has complied with such
requirements. The Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

 16 

 



 

9. Assignment of Registration Rights.

 

The rights of any Investor under this Agreement may be assigned by such Investor
to any transferee of all or any portion of such Investor’s Registrable
Securities; provided, that: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the Registrable Securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act or applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence, the transferee or
assignee agrees in writing with the Company, in form and substance reasonably
acceptable to the Company, to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

 

11. Lock-Up.

 

(a) Commencing on the date hereof and ending 180 days after the Closing Date (as
defined in the Securities Purchase Agreement) (the “Lock-Up Period”) each
Investor will not, and will cause any of its affiliates (as defined in Rule 144)
not to, (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
agree to dispose of, directly or indirectly, any shares of Common Stock or
Common Stock Equivalents (each as defined in the Securities Purchase Agreement),
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the 1934 Act and
the rules and regulations of the SEC promulgated thereunder with respect to any
shares of Common Stock or Common Stock Equivalents owned directly by such
Investor (including holding as a custodian), or with respect to which such
Investor has beneficial ownership within the rules and regulations of the SEC
(collectively with respect to such Investor, the “Investor’s Shares”), (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any of the Investor’s
Shares, whether any such transaction above is to be settled by delivery of
shares of Common Stock or other securities, in cash or otherwise, or (iii)
publicly disclose the intention to do any of the foregoing.

 

 17 

 

 



(b) Notwithstanding the foregoing, such Investor may transfer the Investor’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, (ii)
to any affiliate of such Investor provided that such affiliate agrees to be
bound in writing by the restrictions set forth herein or (iii) to any trust for
the direct or indirect benefit of such Buyer or the immediate family of such
Buyer, provided that the trustee of the trust agrees to be bound in writing by
the restrictions set forth herein, and provided further that, solely in the case
of clauses (i) and (iii), any such transfer shall not involve a disposition for
value. For purposes of this Section 11(b)(ii), “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
Such Investor now has, and, except as contemplated by the immediately preceding
sentence, for the duration of the Lock-Up Period will have, good and marketable
title to the Investor’s Shares, free and clear of all liens, encumbrances, and
claims whatsoever, except as set forth in the Transaction Documents (as defined
in the Securities Purchase Agreement) and under applicable securities laws. Such
Investor also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Investor’s Shares except in compliance with the foregoing restrictions. Such
Investor understands and agrees that this Section 11(b)(ii) is irrevocable and
shall be binding upon such Investor’s heirs, legal representatives, successors,
and assigns.

 

12. Miscellaneous.

 

(a) This Agreement shall be effective as of the Closing Date. This Agreement
shall automatically terminate as to any Investor, at such time when such
Investor ceases to hold any Registrable Securities. This Agreement shall
terminate automatically, and the Company shall have no further obligations
hereunder, at such time when no Investor holds Registrable Securities.

 

(b) If the Company receives conflicting instructions, notices or elections from
two or more Persons with respect to the same Registrable Securities, the Company
shall act upon the basis of instructions, notice or election received from such
record owner of such Registrable Securities.

 

(c) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon delivery, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon delivery, when sent by electronic mail (provided that the sending
party does not receive an automated rejection notice); or (iv) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

 18 

 



 

If to the Company:

 

Marrone Bio Innovations, Inc.

1540 Drew Avenue

Davis, CA 95618

Telephone: 530-302-8289

Facsimile: 530-302-0189

Attention: Linda V. Moore, General Counsel

E-mail: lmoore@marronebio.com

 

With a copy (for informational purposes only) to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Telephone: 415-258-6213

Facsimile: 415-276-7201

Attention: Alfredo B. D. Silva, Esq.

Email: ASilva@mofo.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: 718-921-8337

Facsimile: 718-765-8795

Attention: Craig Colosso, Relationship Manager

E-mail: ccolosso@amstock.com

 

If to Investors’ Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer Klein, Esq.

Email: eleazer.klein@srz.com

 

If to an Investor, to its address, facsimile number and/or email address set
forth on the Schedule of Investors attached hereto, with copies to such
Investor’s representatives as set forth on the Schedule of Investors, or to such
other address, facsimile number and/or email address to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or e-mail transmission containing
the time, date, recipient facsimile number or e-mail address and an image of the
first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

 19 

 

 



(d) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(f) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(g) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement, the other Transaction Documents and the instruments referenced
herein and therein supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

 

 20 

 



 

(h) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(i) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(j) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or electronic mail of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(l) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the Warrants held by
Investors then outstanding have been exercised for Registrable Securities
without regard to any limitations on exercise of the Warrants.

 

(m) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(n) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(o) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

 

* * * * * *

 

[Signature Page Follows]

 

 21 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  COMPANY:       MARRONE BIO INNOVATIONS, Inc.         By:     Name: Pamela G.
Marrone   Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

   

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:         OSPRAIE AG SCIENCE LLC         By:     Name: Dwight
Anderson   Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

   

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:       Ardsley Partners Renewable Energy Fund, L.P.         By:    
Name: Steve Napoli   Title: Partner

 

[Signature Page to Registration Rights Agreement]

 

   

 



 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:       Van Herk Investments B.V.         By:                        
  Name:     Title:  

 

[Signature Page to Registration Rights Agreement]

 

   

 



 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:         IVY SCIENCE & TECHNOLOGY FUND,         By: Ivy Investment
Management Company,     its investment adviser,         By:     Name: Zachary H.
Shafran   Title: Senior Vice President         WADDELL & REED ADVISORS SCIENCE &
TECHNOLOGY FUND,         By: Waddell & Reed Investment Management     Company,
its investment adviser,         By:     Name: Zachary H. Shafran   Title: Senior
Vice President         IVY VIP SCIENCE & TECHNOLOGY,         By: Ivy Investment
Management Company,     its investment adviser,         By:     Name: Zachary H.
Shafran   Title: Senior Vice President



 

[Signature Page to Registration Rights Agreement]

 

   

 

 



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:       GORDON SNYDER, as Administrative Agent         By:     Name:
Gordon Snyder  

Title:



Administrative Agent

 



[Signature Page to Registration Rights Agreement]

 

   

 

 



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTORS:       NATIONAL SECURITIES CORPORATION, as Placement Agent       By:
    Name: Jonathan Rich   Title: EVP – Head of Investment Banking

 



[Signature Page to Registration Rights Agreement]

 

   

 

 





SCHEDULE OF INVESTORS

 

 

Investor

  Investor Address
and Facsimile Number   Investor’s Representative’s Address
and Facsimile Number          

Ospraie Ag Science LLC

 

c/o Ospraie Management LLC

437 Madison Avenue, 28th Floor

New York, NY 10022

Attention: Dwight Anderson

Telephone: (212) 602-5000

Email: dwighta@ospraie.com

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: eleazer.klein@srz.com

 

and

 

ParkRiver Fund Solutions

437 Madison Avenue, 28th Floor

New York, NY 10022

Attention: Scott Baglio

Telephone: (212) 602-5002

Email: sbaglio@parkriverfs.com

 

          Ardsley Partners Renewable Energy Fund, L.P.  

Ardsley Partners Renewable Energy Fund, L.P.

262 Harbor Drive, 4th Floor

Stamford, CT 06902

Attention: Steve Napoli

Facsimile: (203) 355-0715

Telephone: (203) 564-4230

Email: steve@ardsley.com

 

Tannenbaum Helpern Syracuse & Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attention: Wayne H. Davis

Tel: (212) 508-6705

Fax: (646) 390-6971

Email: davis@thsh.com

          Van Herk Investments B.V.  

c/o Van Herk Investments B.V.

Lichtenauerlaan 30, 3062ME Rotterdam,

The Netherlands

Attention: E.G.A. Esveld

Telephone: +31 (0)10 241 1555

Email: e.esveld@vanherkgroep.nl

 

N/A

         

 

Ivy Science & Technology Fund; Waddell & Reed Advisors Science & Technology
Fund;

Ivy VIP Science & Technology

 

c/o Ivy Investment Management Company

Waddell & Reed Investment Management Company

6300 Lamar Avenue

Overland Park, KS 66202

Attention: Zachary H. Shafran,

Senior Vice President

Facsimile: (913) 236-1781

Telephone: (913) 236-1842

Email: zshafran@waddell.com

 

Kimberly A. Wingate

Waddell & Reed Financial, Inc.

6320 Lamar Avenue, Suite 110 Overland Park, KS 66202

Telephone: (913) 236-2672

Email: kwingate@waddell.com

         

 

Gordon Snyder, as Administrative Agent

 

Gordon Snyder

28 Middle Street, Suite 100

Keene, NH 03431

Telephone: (603) 721-9500

Email: gordonsnyder@pobox.com

 

Barrie Cowan

595 Laidley Street

San Francisco, CA 94131

Telephone: (415) 244-9095

Email: (415) 358-9710

         

 

National Securities Corporation

 

National Securities Corporation

200 Vesey Street, 25th Floor

New York, NY 10281

Telephone: 212-380-2819

Facsimile: 212-380-2828

Attention: Jonathan Rich, EVP – Head of Investment Banking

Email: jrich@nationalsecuritiesib.com

 

N/A

 

   

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: 718-921-8337

Facsimile: 718-765-8795

Attention: Craig Colosso, Relationship Manager

E-mail: ccolosso@amstock.com

 

Re: Marrone Bio Innovations, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Marrone Bio Innovations, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Registration Rights Agreement, dated as of December 15, 2017 (the
“Registration Rights Agreement”), entered into by and among the Company and the
persons named therein (collectively, the “Holders”) pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
___, 201_, the Company filed a Registration Statement on Form S-3 (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and to [our][my] knowledge,
based on a review of the Stop Orders page of the SEC’s website, there has not
been issued any stop order suspending its effectiveness nor have there been any
proceedings for that purpose instituted nor are any such proceedings pending
before or threatened by, the SEC and the Registrable Securities are available
for resale under the 1933 Act pursuant to the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
____________, 2018.

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:              

 

CC: [LIST NAMES OF HOLDERS]

 

  A-1 

 

 



EXHIBIT B

 

SELLING STOCKHOLDERS

 

The common stock being offered by the selling stockholders are those previously
issued to the selling stockholders, and those issuable to the selling
stockholders, upon exercise of the warrants. For additional information
regarding the issuances of those shares of common stock and warrants, see
“Private Placement of Common Shares and Warrants” above. We are registering the
shares of common stock in order to permit the selling stockholders to offer the
shares for resale from time to time. Except for the ownership of the shares of
common stock and the warrants, the selling stockholders have not had any
material relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
shares of common stock and warrants, as of ________, 2018, assuming exercise of
the warrants held by the selling stockholders on that date, without regard to
any limitations on exercises.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least the sum of
(i) the maximum number of shares of common stock issued and (ii) the maximum
number of shares of common stock issuable upon exercise of the related warrants,
determined as if the outstanding warrants were exercised in full as of the
trading day immediately preceding the date this registration statement was
initially filed with the SEC, each as of the trading day immediately preceding
the applicable date of determination and all subject to adjustment as provided
in the registration right agreement, without regard to any limitations on the
exercise of the warrants. The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.

 

  Annex I-1 

 

 

Name of Selling Stockholder   Number of shares of Common Stock Owned Prior to
Offering   Maximum Number of shares of Common Stock to be Sold Pursuant to this
Prospectus  

Number of shares of
Common Stock Owned

After Offering

Ospraie Ag Science LLC

 

Ardsley Partners Renewable Energy Fund, L.P.

 

Van Herk Investments B.V.

Ivy Science & Technology Fund; Waddell & Reed Advisors Science & Technology
Fund; Ivy VIP Science & Technology

 

Gordon Snyder

 

National Securities Corporation

           

 



  Annex I-2 

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock previously issued and upon
exercise of the warrants to permit the resale of these shares of common stock by
the holders thereof and holders of the shares of common stock warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  ● on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;         ● in the
over-the-counter market;         ● in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;         ● through the
writing of options, whether such options are listed on an options exchange or
otherwise;         ● ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;         ●  block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;      
  ● purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;         ● an exchange distribution in accordance with the rules
of the applicable exchange;         ● privately negotiated transactions;        
● short sales;         ● sales pursuant to Rule 144;         ●  broker-dealers
may agree with the selling securityholders to sell a specified number of such
shares at a stipulated price per share;         ● a combination of any such
methods of sale; and         ● any other method permitted pursuant to applicable
law.

 

  Annex I-3 

 

 



If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $______ in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

  Annex I-4 

 











 



EXHIBIT C

 

ADVISORY POOL TERMS AND CONDITIONS

 

● The Advisory Pool shall cover 4,000,000 shares of Common Stock, as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction occurring after the date hereof     ● Awards under the
Advisory Pool shall be granted in the manner directed by the Lead Investor,
subject to the following:

 

  ● Each such award shall be in the form of an option to purchase shares of
Common Stock, having an exercise price per share of Common Stock equal to the
greater of (i) $1.00 or (ii) the “fair market value” per share of Common Stock
on the grant date thereof, determined in accordance with Section 409A of the
Code, as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after such grant date

 

● All Options issued to Advisory Members under the Advisory Pool shall be
exercisable from and after the one (1) year anniversary of issuance (the
“Initial Exercisability Date”) until December 31, 2020; provided, however, that
the Options may be exercisable prior to the Initial Exercisability Date solely
in connection with a Change of Control. As used herein, a “Change of Control”
means any Fundamental Transaction (as defined in the Warrants) other than (i)
any reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 

  ● Any shares of Common Stock covered by each such Option (or portion thereof)
which is forfeited, canceled or expires (whether voluntarily or involuntarily)
shall be returned to the Advisory Pool         ● Each such Option shall have a
term expiring on December 31, 2020

 

● The exercise price for each such Option shall be payable by check or cash (and
may not be exercised “net”)

 



   

 





 

EXHIBIT D

 

FORM OF TRANSFER AGENT INSTRUCTIONS

 

MARRONE BIO INNOVATIONS, INC.

 

__________, 2018

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: 718-921-8337

Facsimile: 718-765-8795

Attention: Craig Colosso, Relationship Manager

E-mail: ccolosso@amstock.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
December 15, 2017 (the “Agreement”), by and among Marrone Bio Innovations, Inc.,
a Delaware corporation (the “Company”), and the investors named on the Schedule
of Buyers attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders (i) shares (the “Common Shares”) of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”), and
(ii) warrants (the “Warrants”), which will be exercisable to purchase Common
Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i) to issue or re-issue, as the case may be, Common Stock upon transfer or
resale of the Common Shares; and

 

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) sales of the Common Shares and the Warrant Shares may be made in conformity
with Rule 144 under the 1933 Act (“Rule 144”) and (b) if applicable, a copy of
such registration statement, then within the earlier of (i) two (2) business
days and (ii) the number of trading days comprising the standard settlement
period on the Company’s primary trading market with respect to the Common Stock
as in effect on the date of delivery of a notice of transfer or the applicable
Exercise Notice, as the case may be, in each case, of your receipt of a notice
of transfer or Exercise Notice, you shall issue the certificates representing
the Common Shares and/or the Warrant Shares, as applicable, registered in the
names of such transferees, and such certificates shall not bear the following
(or any other) legend; provided, however, that if such Common Shares and Warrant
Shares are not registered for resale under the 1933 Act or able to be sold under
Rule 144, then the certificates for such Common Shares and/or Warrant Shares
shall bear the following legend (and a stop-transfer order may be placed against
transfer of such Common Shares and/or Warrant Shares); and, provided further,
that during the Lock-Up Period (as defined in the Agreement), a stop-transfer
order may be placed against transfer of such Common Shares and/or Warrant Shares
regardless of whether the conditions preceding the foregoing clause have been
satisfied:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR ASSIGNED ONLY
(I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (II) PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, INCLUDING
RULE 144 UNDER SAID ACT, IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AND, IN CASE OF (II) OTHER THAN PURSUANT TO
RULE 144, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NOTWITHSTANDING THE FOREGOING,
AFTER THE DATE THAT IS 180 DAYS FROM ISSUANCE, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering the resales of the Common Shares and the Warrant
Shares has been declared effective by the SEC under the 1933 Act is attached
hereto as Exhibit II.

 

   

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ____________.

 

  Very truly yours,         MARRONE BIO INNOVATIONS, INC.         By:
                      Name:     Title:  

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this ___ day of ________, 2018

 

American Stock Transfer & Trust Company

 

By:     Name:     Title:    

 

Enclosures     cc: Ospraie Ag Science LLC   Ardsley Partners Renewable Energy
Fund, L.P.   Van Herk Investments B.V.   Eleazer Klein, Esq.

 

   

 

 

EXHIBIT I

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

MARRONE BIO INNOVATIONS, Inc.

 

The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

_____________________________ 



Name of Registered Holder

 

By:     Name:     Title:    

 

   

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
___________, _____ from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.

 

  MARRONE BIO INNOVATIONS, INC.         By:                       Name:    
Title:  

 

   

 

 

EXHIBIT II

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: 718-921-8337

Facsimile: 718-765-8795

Attention: Craig Colosso, Relationship Manager

E-mail: ccolosso@amstock.com

 

Re: Marrone Bio Innovations, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Marrone Bio Innovations, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Registration Rights Agreement, dated as of December 15, 2017 (the
“Registration Rights Agreement”), entered into by and among the Company and the
persons named therein (collectively, the “Holders”) pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
___, 201_, the Company filed a Registration Statement on Form S-3 (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and to [our][my] knowledge,
based on a review of the Stop Orders page of the SEC’s website, there has not
been issued any stop order suspending its effectiveness nor have there been any
proceedings for that purpose instituted nor are any such proceedings pending
before or threatened by, the SEC and the Registrable Securities are available
for resale under the 1933 Act pursuant to the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
______________, 2018.

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:              

 

CC: [LIST NAMES OF HOLDERS]



 

   

 





  

EXHIBIT E

 

FORM OF OPINION OF COMPANY’S UNITED STATES COUNSEL

 

1.       The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware, and Marrone Michigan Manufacturing LLC is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware. The Company has full corporate power and authority
required to own or lease, as the case may be, its properties and conduct its
business as disclosed in the Company’s Annual Report on Form 10-K filed April 3,
2017 and any subsequent filing made by the Company under the 1934 Act. The
Company is duly qualified to do business as a foreign entity and is in good
standing under the laws of the State of California.

 

2.       The Company has the requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Securities Purchase
Agreement, the Registration Rights Agreement and the Warrants (the “Documents”)
including, without limitation, the issuance of the Common Shares and the
Warrants in accordance with the terms of the Securities Purchase Agreement and
the issuance of the Warrant Shares in accordance with the terms of the Warrants,
and the Securities Purchase Agreement and the Registration Rights Agreement have
been duly authorized, executed and delivered by the Company. The Securities
Purchase Agreement and the Registration Rights Agreement constitute valid and
binding agreements or obligations of the Company, enforceable against the
Company in accordance with their respective terms.

 

3.       The execution, delivery and performance of the Documents by the Company
and the consummation by the Company of the transactions contemplated thereby,
including, without limitation, the issuance of the Common Shares, the Warrants
and the Warrant Shares, do not and will not (i) violate or result in a violation
of the Company’s Certificate of Incorporation or Bylaws, (ii) violate or result
in a violation of any judgment, order or decree applicable to the Company, or
constitute a breach of the terms, conditions or provisions of or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a default), or give rise to any right of
termination, cancellation or acceleration under any contract, undertaking,
indenture or other agreement filed with the SEC by the Company (the “Publicly
Filed Documents”) or (iii) violate any statute, rule or regulation of the United
States to which the Company is bound or to which any of its property is subject.

 

4.       The Common Shares to be issued and sold by the Company have been duly
authorized and, when issued, delivered and paid for in accordance with the terms
of the Securities Purchase Agreement, will be validly issued, fully paid and
nonassessable. The Warrant Shares to be issued and sold by the Company have been
duly authorized and reserved for issuance, when issued and delivered against
payment therefor (including, pursuant to a Cashless Exercise (as defined in the
Warrants)) in accordance with the terms of the Warrants, will be validly issued,
fully paid and nonassessable. Except as otherwise provided in the Documents or
described in the Publicly Filed Documents, there are no preemptive rights or
other rights to subscribe for or to purchase, or any restriction upon the voting
or transfer of, any of the Common Shares, Warrants or Warrant Shares pursuant to
the Company’s Certificate, Bylaws or any Publicly Filed Document to which the
Company is a party or by which the Company is bound.

 

   

 

 

5.       The offer and sale of the Common Shares and the Warrants in accordance
with the Securities Purchase Agreement and the issuance and delivery of the
Warrant Shares in accordance with the Warrants constitute transactions exempt
from the registration requirements of the 1933 Act.

 

6.       No authorization, approval, consent or order of, or filing with, the
Principal Market or any federal, State of California or State of Delaware
governmental body, regulatory agency, or court is required to be obtained or
made by the Company to enter into and perform its obligations under the
Documents, including the issuance and sale of the Common Shares, the Warrants or
the Warrant Shares in accordance with the Documents, except (i) filings pursuant
to the 1934 Act, (ii) such as have been made with and obtained from the
Principal Market, (iii) any action necessary in order to qualify the Common
Shares, the Warrants and the Warrant Shares under applicable securities or “Blue
Sky” laws of any jurisdiction in any case where the failure to obtain such
consent, approval or authorization, or to make such filing, would not result in
a Material Adverse Effect.

 

7.       We are not representing the Company in any pending litigation in which
it is a named defendant that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Documents. With respect to the
foregoing, we have not conducted a public docket search in any jurisdiction with
respect to litigation that may be pending against the Company or any of its
officers or directors or undertaken any further inquiry (except as set forth
herein).

 

8.       The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

   

 

 



EXHIBIT F

 

MARRONE BIO INNOVATIONS, INC.

 

FORM OF SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Marrone Bio Innovations, Inc., a Delaware corporation (the
“Company”), and that as such she is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of December 15, 2017, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (the
“Securities Purchase Agreement”), and further certifies in her official
capacity, in the name and on behalf of the Company, the items set forth below.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions of the Board of Directors of the Company, dated December 13, 2017.
The resolutions contained in Exhibit A have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since the
date of their adoption to and including the date hereof and are now in full
force and effect.     2. Attached hereto as Exhibit B is a true, correct and
complete copy of the Certificate of Incorporation of the Company, together with
any and all amendments thereto, and no action has been taken to further amend,
modify or repeal such Certificate of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.     3. Attached hereto as
Exhibit C is a true, correct and complete copy of the Bylaws of the Company,
together with any and all amendments thereto, and no action has been taken to
further amend, modify or repeal such Bylaws, the same being in full force and
effect in the attached form as of the date hereof.     4. Each person listed
below has been duly elected or appointed to the position(s) indicated opposite
his or her name and is duly authorized to sign the Securities Purchase Agreement
and each of the Transaction Documents on behalf of the Company, and the
signature appearing opposite such person’s name below is such person’s genuine
signature.

 

   

 

 

Name   Position   Signature           Pamela G. Morrone, Ph.D.   Chief Executive
Officer             James B. Boyd  

President and

Chief Financial Officer

            Linda V. Moore  

Executive Vice President,

General Counsel and

Secretary

 

 

   

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this __ day
of ________ 2018.

 

    Linda V. Moore   Secretary

 

I, James B. Boyd, President and Chief Financial Officer, hereby certify that
Linda V. Moore is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is her true signature.

 

    James B. Boyd   President and Chief Financial Officer

 

   

 

 

EXHIBIT A

 

Board Resolutions

 

   

 

 

EXHIBIT B

 

Certificate of Incorporation

 

   

 

 

EXHIBIT C

 

Bylaws

 

   

 









 

EXHIBIT G

 

MARRONE BIO INNOVATIONS, INC.

 

FORM OF OFFICER’S CERTIFICATE

 

The undersigned Chief Executive Officer of Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), hereby represents, warrants and certifies
to the Buyers (as defined below), pursuant to Section 7(viii) of the Agreement
(as defined below), as follows:

 

  1. The representations and warranties of the Company set forth in Section 3 of
the Securities Purchase Agreement, dated as of December 15, 2017 (the
“Agreement”), among the Company and the investors identified on the Schedule of
Buyers attached to the Agreement (the “Buyers”), are true and correct in all
material respects as of the date hereof (except for representations and
warranties that speak as of a specific date, which are true and correct as of
such specified date).         2. The Company has performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied and complied
with by the Company at or prior to the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, 2018.

 

        Name: Pamela G. Marrone, Ph.D.   Title: Chief Executive Officer

 



   

 



 

EXHIBIT H

 

FORM OF LOCK-UP AGREEMENT

 

MARRONE BIO INNOVATIONS, INC.

 

_____________, 2018

 

Marrone Bio Innovations, Inc.

1540 Drew Avenue

Davis, CA 95618

Telephone: 530-302-8289

Facsimile: 530-302-0189

Attention: Linda V. Moore, General Counsel

E-mail: lmoore@marronebio.com

 

Re: Marrone Bio Innovations, Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Purchase Agreement”), dated as of December
15, 2017, by and among Marrone Bio Innovations, Inc. (the “Company”) and the
investors party thereto (the “Buyers”), with respect to the issuance of (i)
shares of the Company’s common stock, par value $0.00001 per share (the “Common
Stock”) and (ii) warrants (the “Warrants”), which Warrants will be exercisable
to purchase Common Stock. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Purchase
Agreement.

 

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the Closing Date and ending 180 days
after the Closing Date (the “Lock-Up Period”), the undersigned will not, and
will cause all affiliates (as defined in Rule 144 promulgated under the 1933
Act) of the undersigned not to (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or Common Stock Equivalents, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act and the rules and regulations of
the SEC promulgated thereunder with respect to any shares of Common Stock or
Common Stock Equivalents owned directly by the undersigned (including holding as
a custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the SEC (collectively, the “Undersigned’s
Shares “), (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Undersigned’s Shares, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of shares of Common Stock
or other securities, in cash or otherwise, (iii) make any demand for or exercise
any right or cause to be filed a registration statement, including any
amendments thereto, with respect to the registration of any shares of Common
Stock or Common Stock Equivalents or (iv) publicly disclose the intention to do
any of the foregoing.

 

 

 

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

 

Notwithstanding the foregoing, the restrictions shall not apply to (i) any
transfers of the Undersigned’s Shares as a bona fide gift or gifts, provided
that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) any transfers to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, (iii) any distributions by a trust to its
beneficiaries, provided that such beneficiaries agree to be bound in writing by
the restrictions set forth herein, (iv) distributions of the Undersigned’s
Shares to limited partners, limited liability company members or stockholders of
the undersigned provided that such Persons agree to be bound in writing by the
restrictions set forth herein or (v) the entry by the undersigned into any plan
under Rule 10b5-1 of the Exchange Act, provided that in the case of clause (v),
no sales shall be permitted to be made under such plan, and no public disclosure
or filing under the Exchange Act by any party shall be required, or made
voluntarily, in connection with the adoption of any such plan prior to the
expiration of the Lock-Up Period, and provided further that the undersigned may
make sales pursuant to a plan under Rule 10b5-1 of the Exchange Act established
prior to the date of this Lock-Up Agreement, which shall not be amended during
the Lock-Up Period, so long as any filing under Section 16(a) of the Exchange
Act that is made in connection with any such sales during the Lock-Up Period
shall state that such sales have been executed pursuant to a plan under Rule
10b5-1 of the Exchange Act entered into prior to the beginning of the Lock-Up
Period. For purposes of this Lock-Up Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin. The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent (the
“Transfer Agent”) and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned’s obligations hereunder.
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

 

2

 

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

This Lock-Up Agreement shall terminate upon the earliest to occur of (i)
termination of the Purchase Agreement, (ii) expiration of the Lock-up Period [or
(iii) the undersigned ceasing to serve as an officer or director of the
Company][To be inserted in all Lock-Up Agreements, except for the Lock-Up
Agreement for Pamela G. Marrone].

 

[Remainder of page intentionally left blank]


 



3

 

 





  Very truly yours,         Exact Name of Shareholder         Authorized
Signature           Title

 

Agreed to and Acknowledged:

 

MARRONE BIO INNOVATIONS, INC.                          By:     Name:     Title:
   

 

4

 

 

Disclosure Schedules

 

December 15, 2017

 

These Disclosure Schedules (“Disclosure Schedules”) are being provided by
Marrone Bio Innovations, Inc., a Delaware corporation (the “Company”), pursuant
to that certain Securities Purchase Agreement, dated as of December 15, 2017
(the “Purchase Agreement”), by and among the Company and the investors listed in
the Schedule of Buyers to the Purchase Agreement. Unless the context otherwise
requires, all capitalized terms used in these Disclosure Schedules shall have
the respective meanings assigned to such terms in the Purchase Agreement.

 

Each representation and warranty in the Purchase Agreement shall be subject to:
(i) any exception or disclosure set forth in the part or subpart of these
Disclosure Schedules corresponding to the particular section or subsection in
Section 3 of the Purchase Agreement in which such representation or warranty
appears; and (ii) any exception or disclosure explicitly cross-referenced in
such part or subpart of these Disclosure Schedules by reference to another part
or subpart of these Disclosure Schedules.

 

These Disclosure Schedules and the disclosures and information contained in
these Disclosure Schedules: (i) are disclosed solely for the purposes of the
Purchase Agreement; (ii) are intended only to qualify and limit the
representations and warranties contained in the Purchase Agreement; and (iii)
shall not be deemed to expand in any way the scope or effect of any of such
representations or warranties. No reference to or disclosure of any matter, item
or document in these Disclosure Schedules shall: (i) be construed as an
admission or indication that such matter, item or document is material, that
such matter, item or document has had, or would reasonably be expected to result
in, a Material Adverse Effect, or that such matter, item or document is required
to be referred to or disclosed herein; or (ii) otherwise establish a standard of
materiality.

 

Unless expressly stated, no disclosure in these Disclosure Schedules relating to
any possible breach or violation of any agreement, law or regulation shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred. No disclosure in these Disclosure Schedules shall be
construed as an admission against interest by the Company to any third party
regarding any matter whatsoever.

  

   

 

 

Schedule 3(a)

 

Organization and Qualification

 

Name of Subsidiary   Jurisdiction of Organization Marrone Michigan Manufacturing
LLC   Delaware

 

   

 

 

Schedule 3(j)

 

SEC Documents; Financial Statements

 

As disclosed in the Notification of Late Filing on Form 12b-25, filed by the
Company on March 31, 2017, the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 (the “Form 10-K”) was filed after the 5:30
p.m. Eastern Time deadline on March 31, 2017 due to coordination and review of
final changes to the Form 10-K. The Form 10-K consequently received a filing
date of April 3, 2017.

  

   

 

 

Schedule 3(k)

 

Absence of Certain Changes

 

1. Indebtedness in connection with that certain Amended and Restated Promissory
Note, as originally issued on October 12, 2017 and as amended and restated on
October 23, 2017 (as so amended and restated and as may be amended, restated,
supplemented or otherwise modified from time to time), issued in favor of Dwight
W. Anderson in an aggregate principal amount of up to $6,000,000 (the “Ospraie
Note”).

 

   

 

 

Schedule 3(o)

 

Transactions with Affiliates

 

None

 

   

 

 

Schedule 3(p)

 

Equity Capitalization

 

(i)

 

None

 

(ii)

 

1. As disclosed in the SEC Documents, the Company has outstanding options and
RSUs which it has issued to certain of its officers, directors and employees
from time to time as part of their equity incentive awards under the Company’s
existing employee incentive plans. The awards are further detailed as provided
below:

 

Stock Options

 

Plan  Amounts Outstanding   Weighted Average Exercise Price   Weighted Average
Remaining Contractual Term (In Years)  2006 Equity Incentive Plan   214,709  
$1.13    2.0  2011 Stock Plan   304,424   $7.41    4.54  2013 Stock Incentive
Plan (“2013 Plan”)   2,594,474   $5.59    7.66 

 

RSUs

 

All 822,227 currently outstanding RSUs have been granted under the 2013 Plan.

 

2. Pursuant to that certain Purchase Agreement, dated as of August 20, 2015 (as
amended, restated, supplemented or otherwise modified from time to time) (the
“Waddell Purchase Agreement”) with Ivy Science & Technology Fund, Waddell & Reed
Advisors Science & Technology Fund and Ivy VIP Science and Technology
(collectively, “Waddell”), pursuant to which the Company sold to Waddell senior
secured promissory notes in the aggregate principal amount of up to $40,000,000,
the Company issued to Waddell Warrants to purchase 4,000,000 shares of its
Common Stock at the initial exercise price of $1.91 per share (subject to
certain adjustments as disclosed in the warrants) for a term of eight (8) years
(subject to certain limitations as disclosed in the warrants).

 

3. Pursuant to that certain credit facility, dated June 13, 2013 (which was
subsequently terminated on June 30, 2014), the Company issued warrants to
purchase 27,000 shares of Common Stock at the initial exercise price of $8.40
per share for a term of the earlier to occur of (i) ten (10) years or (ii) a
sale of the Company, of which warrants to purchase 26,788 shares remaining
outstanding.

 

   

 

 

4. In connection with a November 2016 amendment to that certain Loan Agreement,
dated as of October 2, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Snyder Loan Agreement”), with certain lenders
from time to time and Gordon Snyder, an individual, as administrative agent for
the Lenders (“Snyder”), pursuant to which such lenders agreed to purchase senior
secured promissory notes in an aggregate principal amount of up to $12,500,000,
the Company issued warrants to purchase 125,000 shares of Common Stock at the
initial exercise price of $2.38 per share for a term of ten (10) years, of which
warrants to purchase 124,500 shares remaining outstanding.

 

5. Effective June 6, 2017, the Company issued MZHCI, LLC warrants to purchase up
to 80,000 shares of Common Stock at an initial exercise price of $1.10 per share
for a term of ten (10) years.

 

6. Pursuant to the Ospraie Note, upon the consummation of the transactions
contemplated by the Purchase Agreement, all amounts outstanding under the
Ospraie Note will automatically convert into shares of Common Stock pursuant to
the terms of the Ospraie Note.

 

7. (i) Warrants to purchase 4,000,000 shares of Common Stock at an initial
exercise price of $1.25 until the expiry date of December 31, 2020 and (ii)
20,000,000 shares of Common Stock will each be issued to Waddell pursuant to the
W&R Promissory Note Amendment.

 

8. (i) Warrants to purchase 1,142,856 shares of Common Stock at an initial
exercise price of $1.25 until the expiry date of December 31, 2020 and (ii)
5,714,285 shares of Common Stock will each be issued to the Lenders under the
Snyder Loan Agreement pursuant to the October 2012 and April 2013 Promissory
Notes Amendment.

 

9. Snyder will be issued up to 498,000 shares of Common Stock pursuant to the
October 2012 and April 2013 Promissory Notes Amendment in connection with
Snyder’s role as administrative agent under the Snyder Loan Agreement, in lieu
of cash fees.

 

10. National Securities Corporation is entitled to receive, in connection with
the closing of the transactions contemplated by the Purchase Agreement, 800,000
shares of Common Stock and 2,017,143 warrants to purchase shares of Common Stock
at an initial exercise price of $1.00 and exercisable for a period commencing
six (6) months following the Closing until the expiry date of December 31, 2020.

 

11. Brian Ahrens, a former executive officer of the Company, terminated his
employment effective as of November 3, 2017. As of result of Mr. Ahrens’
resignation, pursuant to Mr. Ahrens’ award agreement, the Company will settle
the 10,623 RSUs and issue Common Stock to Mr. Ahrens on May 4, 2018, the first
business day following the date that is six (6) months after Mr. Ahrens’
termination of employment.

 

(iii)

 

None

 

(iv)

 

None

 

(v)

 

None

 

(vi)

 

None

 

(vii)

 

None

 

   

 

 

Schedule 3(q)

 

Indebtedness and Other Contracts

 

(i)

 

1. Indebtedness in connection with the Waddell Purchase Agreement

 

2. Indebtedness in connection with the Snyder Loan Agreement

 

3. Indebtedness in connection with that certain Business Loan Agreement, dated
as of June 13, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Business Loan Agreement”), with MMM and Five Star Bank,
pursuant to which Five Star Bank advanced loans in the aggregate principal
amount of up to $10,000,000

 

4. Indebtedness in connection with that certain Invoice Purchase Agreement,
dated as of March 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time), with LSQ Funding Group, L.C. (“LSQ”), pursuant to
which LSQ may elect to purchase up to $7,000,000 of eligible customer invoices
from the Company

 

5. Indebtedness in connection with the Ospraie Note

 

6. Indebtedness in connection with that certain Equipment Sales Agreement, dated
as of August 22, 2017, with the Company, MMM and Farnam Street Financial, Inc.
in the aggregate principal amount of $533,278.30

 

(ii)

 

Company

 

File Number   File Date  Expiration Date  Secured Party 20092917117  
09/11/2009  09/11/2019  Manufacturers Lease Plans, Inc. 20143615044  
09/10/2014       (continuation)           20124188282   10/31/2012  10/31/2022 
Gordon Snyder 20176728411
(continuation)   10/09/2017       20130600800   02/14/2013  02/14/2018  Thermo
Fischer Financial Services Inc. 20131743864   05/07/2013  05/07/2018  Thermo
Fischer Financial Services Inc. 20132466804   06/27/2013  06/27/2018  Farnam
Street Financial, Inc. 20142251668   06/10/2014  06/10/2019  Manufacturers Lease
Plans, Inc. 20143526878   09/03/2014  09/03/2019  Five Star Bank 20153629580
(amendment)   08/19/2015       20153643946   08/20/2015  08/20/2020  Ivy
Investment Management Company, as agent 20172018841   03/28/2017  03/29/2022  CT
Corporation System, as representative

 

MMM

 

File Number   File Date  Expiration Date  Secured Party 20132466739  
06/27/2013  06/27/2018  Farnam Street Financial, Inc. 20143526878   09/03/2014 
09/03/2019  Five Star Bank

20153629580

(amendment)

   08/19/2015       20172053343   03/29/2017  03/29/2022  CT Corporation, as
representative

 

(iii)

 

None

 

(iv)

 

None

 

   

 

 

Schedule 3(r)

 

Absence of Litigation

 

None

 

   

 

 

Schedule 3(v)

 

Intellectual Property Rights

 

(i)

 

Title of Patent    Application Number   Publication Number    Patent Number  
Issue Date   USES OF THAXTOMIN AND THAXTOMIN COMPOSITIONS AS HERBICIDES 
 13/553,677  US 2013-0190175 A1   8,822,381   09/02/2014   USE OF THAXTOMIN FOR
SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   12/761,382  US 2010-0267560
A1   9,339,034   05/17/2016   USES OF THAXTOMIN AND THAXTOMIN COMPOSITIONS AS
HERBICIDES   12/650,315  US 2010-0167930 A1   8,476,195   07/02/2013   BACILLUS
MEGATERIUM BIOACTIVE COMPOSITIONS AND METABOLITES   13/832,407 
US-2014-0051571-A1   9,084,428   07/21/2015   BACILLUS SP STRAIN WITH
ANTIFUNGAL, ANTIBACTERIAL, AND GROWTH PROMOTION ACTIVITY   13/835,677 
US-2014-0128256-A1   9,125,419   09/08/2015   USE OF SARMENTINE AND ITS ANALOGS
FOR CONTROLLING PLANT PESTS   12/840,106  US 2011-0021358 A1   8,466,192  
06/18/2013   USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING PLANT PESTS 
 13/919,019  US 2013-0281294 A1   8,957,000   02/17/2015   CHROMOBACTERIUM
BIOACTIVE COMPOSITIONS AND METABOLITES   13/280,311  US 2012-0100236 A1 
 8,715,754   05/06/2014   USE OF CHROMOBACTERIUM SUBSTUGAE FORMULATIONS,
COMPOSITIONS AND COMPOUNDS TO MODULATE CORNWORM ROOTWORM LARVAE INFESTATION 
 13/842,981   N/A   8,808,719   08/19/2014   USES OF THAXTOMIN AND THAXTOMIN
COMPOSITIONS AS HERBICIDES   13/841,606  US 2013-0217573 A1   9,066,516  
06/30/2015   TOTAL SYNTHESIS OF THAXTOMIN A ANALOGUES AND THEIR INTERMEDIATES 
 13/840,975  US-2014-0275541-A1   8,993,762   03/31/2015  

 

   

 

 

PROCESSES FOR FORMING STABILIZED LIQUID BIOCHEMICAL AGRICULTRUAL PRODUCTS 
 08/995,980   N/A   5,989,429   11/23/1999  PLANT PATHOGEN INHIBITOR
COMBINATIONS AND METHODS OF USE   12/845,883  US 2011-0028500 A1   8,889,197  
11/18/2014  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL
PRODUCTS   12/897,776  US 2011-0082215 A1   9,380,778   07/05/2016  COMPOSITIONS
CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND ANTIFUNGAL AGENTS 
 13/288,864  US 2012-0115728 A1   8,658,567   02/25/2014  METHOD FOR CONTROLLING
DREISSENA SPECIES   2225436   2225436   2225436   12/21/2004  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13/716,483  US 2013-0121978 A1 
 8,968,723   03/03/2015  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF
MOLLUSCS   13/844,053  US 2013-0196013 A1   9,414,590   08/16/2016  USE OF
PROTEINS ISOLATED FROM PSEUDOMONAS TO CONTROL MOLLUSCS   13/837,353   N/A 
 8,728,754   05/20/2014  NOVEL ENDOPHYTIC FUNGI AND METHODS OF USE   10/121,740 
US 2003-0186425 A1   6,911,338   06/28/2005  VOLATILE ANTIMICROBIALS FROM NOVEL
ENDOPHYTIC FUNGI   02741671.8   EP1379126   AT445323   10/14/2009  VOLATILE
ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126   1379126  
04/11/2002  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8  
EP1379126   1379126   10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC
FUNGI   02741671.8   EP1379126   1379126   10/14/2009  VOLATILE ANTIMICROBIALS
FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126   ES2333585   10/14/2009 

 

   

 

 

VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126 
 1379126   10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI 
 02741671.8   EP1379126   1379126   10/14/2009  VOLATILE ANTIMICROBIALS FROM
NOVEL ENDOPHYTIC FUNGI   3070698   EP1379126   1379126   10/14/2009  VOLATILE
ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126   1379126 
 10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8  
EP1379126   502010901799340   10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL
ENDOPHYTIC FUNGI   02741671.8   EP1379126   1379126   10/14/2009  VOLATILE
ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126   1379126 
 10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8  
EP1379126   1379126   10/14/2009  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC
FUNGI   158432   IL158432   158432   07/14/2008  VOLATILE ANTIMICROBIALS FROM
NOVEL ENDOPHYTIC FUNGI   PA/a/03/009468    N/A   282668   07/01/2011  NOVEL
ENDOPHYTIC FUNGI AND METHODS OF USE   10-2008-7027389   1020080110664 
 10-0951483   03/30/2010  NOVEL ENDOPHYTIC FUNGI AND METHODS OF USE 
 10-2003-7013407   1020040000427   10-0878086   01/05/2009  VOLATILE
ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   2003/8905   N/A   2003/8905
 01/26/2005  NOVEL ENDOPHYTIC FUNGI AND METHODS OF USE   91107629   I338042 
 I338042   03/01/2011  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   13/034,575  US 2011-0207604 A1   9,701,673 
 07/11/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL
METABOLITES THEREFROM   13/843,971  US-2014-0073501-A1   8,822,193   09/02/2014 

 

   

 

 

PLANT GLUTAMINE SYNTHETASE INHIBITORS AND METHODS FOR THEIR IDENTIFICATION 
 13/841,963  US-2014-0113816-A1   9,119,401   09/01/2015  COMPOSITIONS AND
METHODS FOR MODULATING PLANT PARASITIC NEMATODES   14/072,691 
US-2014-0056853-A1   8,951,585   02/10/2015  PLANT PATHOGEN INHIBITOR
COMBINATIONS AND METHODS OF USE   14/081,350  US-2014-0073675-A1   8,883,227  
11/11/2014  NOVEL ENDOPHYTIC FUNGI AND METHODS OF USE   11/131,659  US
2005-0220769 A1   7,754,203   07/13/2010  NOVEL ENDOPHYTIC FUNGI AND METHODS OF
USE   12/786,434  US 2010-0285543 A1   8,093,024   01/10/2012  CHROMOBACTERIUM
FORMULATIONS, COMPOSITIONS, METABOLITES AND THEIR USES   14/343,836 
US-2014-0227228-A1   9,259,007   02/16/2016  CHROMOBACTERIUM BIOACTIVE
COMPOSITIONS AND METABOLITES   14/213,896  US 2014-0199269 A1   9,187,531  
11/17/2015  USE OF CHROMOBACTERIUM SUBSTUGAE FORMULATIONS, COMPOSITIONS AND
COMPOUNDS TO MODULATE CORNWORM ROOTWORM LARVAE INFESTATION   14/330,529 
US-2014-0322171-A1   9,320,282   04/26/2016  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   14/336,601 
US-2014-0364312-A1   9,433,218   09/06/2016  USES OF THAXTOMIN AND THAXTOMIN
COMPOSITIONS AS HERBICIDES   14/447,617  US-2014-0342909-A1   9,526,247  
12/27/2016  USE OF BURKHOLDERIA FORMULATIONS, COMPOSITIONS AND COMPOUNDS TO
MODULATE CROP YIELD AND/OR CORN ROOTWORM INFESTATION   14/548,824 
US-2015-0079043-A1   9,526,251   12/27/2016 

 

   

 

 

COMPOSITIONS AND METHODS FOR MODULATING PLANT PARASITIC NEMATODES   14/581,880
 US 2015-0118192 A1   9,526,252   12/27/2016  USE OF SARMENTINE AND ITS ANALOGS
FOR CONTROLLING PLANT PESTS   14/587,929  US 2015-0111749 A1   9,179,675 
 11/10/2015  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS 
 14/604,514  US 2016-0015032 A1   9,259,446   02/16/2016  BACILLUS MEGATERIUM
BIOACTIVE COMPOSITIONS AND METABOLITES   14/738,772  US 2015-0305346 A1 
 9,801,386   10/31/2017  ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF 
 2011224331    N/A   2011224331   11/27/2014  ENTEROBACTER SP- 638 AND METHODS
OF USE THEREOF   15186038.4   EP3000873   3000873   08/02/2017  ENTEROBACTER SP-
638 AND METHODS OF USE THEREOF   620113    N/A   620113   10/29/2014  METHOD OF
USING ENTEROBACTER SP. 638   11754054.2   EP2545161   602011020024.0 
 09/23/2015  METHOD OF USING ENTEROBACTER SP. 638   11754054.2   EP2545161 
 2545161   09/23/2015  METHOD OF USING ENTEROBACTER SP. 638   11754054.2 
 EP2545161   2545161   09/23/2015  METHOD OF USING ENTEROBACTER SP. 638 
 11754054.2   EP2545161   2545161   09/23/2015  METHOD OF USING ENTEROBACTER SP.
638   11754054.2   EP2545161   502015000078326   09/23/2015  METHOD OF USING
ENTEROBACTER SP. 638   11754054.2   EP2545161   2545161   09/23/2015  METHOD OF
USING ENTEROBACTER SP. 638   11754054.2   EP2545161   2545161   09/23/2015 
METHOD OF USING ENTEROBACTER SP. 638   11754054.2   EP2545161   2545161 
 09/23/2015  ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF   15186038.4 
 EP3000873   3000873   08/02/2017  ENTEROBACTER SP- 638 AND METHODS OF USE
THEREOF   15186038.4   EP3000873   3000873   08/02/2017  ENTEROBACTER SP- 638
AND METHODS OF USE THEREOF   15186038.4   EP3000873   3000873   08/02/2017 
ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF   15186038.4   EP3000873 
 3000873   08/02/2017  ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF 
 15186038.4   EP3000873   3000873   08/02/2017  ENTEROBACTER SP- 638 AND METHODS
OF USE THEREOF   15186038.4   EP3000873   3000873   08/02/2017 

 

   

 

 

VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI   02741671.8   EP1379126  
1379126   10/14/2009  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   PV/35166   MA 34018 B1   34018   01/01/2013 
PESTICIDAL FLAVOBACTERIUM STRAIN AND BIOACTIVE COMPOSITIONS, METABOLITES AND
USES   2013205044    N/A   2013205044   12/03/2015  USE OF SARMENTINE AND ITS
ANALOGS FOR CONTROLLING PLANT PESTS   2010276286   AU2010276286   2010276286  
05/14/2015  USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING PLANT PESTS 
 598271    N/A   598271   08/01/2014  CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND
METABOLITES   2011323828    N/A   2011323828   05/28/2015  CHROMOBACTERIUM
BIOACTIVE COMPOUNDS AND METABOLITES   609123   1622   609123   12/02/2014 
CHROMOBACTERIUM FORMULATIONS, COMPOSITIONS, METABOLITES AND THEIR USES 
 2012327216    N/A   2012327216   05/28/2015  PLANT PATHOGEN INHIBITOR
COMBINATIONS AND METHODS OF USE   2010278984   AU2010278984   2010278984  
03/19/2015  PLANT PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF USE   598365  
 N/A   598365   10/29/2014  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   2010303652   AU2010303652   2010303652   06/11/2015 
ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 599664    N/A   599664   03/21/2014 

 

   

 

 

COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND
ANTIFUNGAL AGENTS   2011323263    N/A   2011323263   03/26/2015  COMPOSITIONS
CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND ANTIFUNGAL AGENTS 
 609251   1622   609251   12/02/2014  ANTHRAQUINONE CONTAINING
PREPARATIONS/LIGNIN FORMULATIONS   2012212184    N/A   2012212184   01/15/2015 
ANTHRAQUINONE CONTAINING PREPARATIONS/LIGNIN FORMULATIONS   613326    N/A 
 613326   05/28/2015  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI 
 2002314747    N/A   2002314747   10/02/2008  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   602434    N/A 
 602434   09/02/2014  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   2011220788    N/A   2011220788   06/25/2015 
ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM-FORMULATIONS AND USES   2012301466    N/A   2012301466   11/05/2015 
PLANT PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF USE   617518    N/A 
 617518   02/03/2015  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM-FORMULATIONS AND USES   620640    N/A   620640 
 01/06/2016 

 

   

 

 

CHROMOBACTERIUM FORMULATIONS, COMPOSTIONS, METABOLITES AND THEIR USES   621971  
 N/A   621971   05/27/2016  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA
AND PESTICIDAL METABOLITES THEREFROM   621960    N/A   621960   09/29/2015 
CHROMOBACTERIUM BIOACTIVE COMPOSITIONS AND METABOLITES   622566    N/A   622566 
 05/28/2015  COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH
PROMOTERS AND ANTIFUNGAL AGENTS   628339    N/A   628339   02/02/2016 
COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND
ANTIFUNGAL AGENTS   2014253530   2014253530   2014253530   02/09/2017  BACILLUS
AMYLOLIQUEFACIENS STRAIN WITH ANTIFUNGAL ACTIVITY   2013302740    N/A  
2013302740   12/03/2015  BACILLUS AMYLOLIQUEFACIENS STRAIN WITH ANTIFUNGAL
ACTIVITY   703932    N/A   703932   12/01/2015  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   2015200248   AU 2015200248
B2   2015200248   12/10/2015  BACILLUS MEGATERIUM BIOACTIVE COMPOSITIONS AND
METABOLITES   2013302739    N/A   2013302739   12/10/2015  BACILLUS MEGATERIUM
BIOACTIVE COMPOSITIONS AND METABOLITES   704125    N/A   704125   02/02/2016 
ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM   2015202421   2015202421   2015202421   03/30/2017 

 

   

 

 

BACILLUS MEGATERIUM BIOACTIVE COMPOSITIONS AND METABOLITES   2015230756  
2015230756   2015230756   11/24/2016  PLANT PATHOGEN INHIBITOR COMBINATIONS AND
METHODS OF USE   20100102735   AR077432   AR077432B1      ANTHROQUINONE
CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   BR112012007820-8  
 N/A   BR112012007820-8   05/30/2017  USES OF THAXTOMIN AND THAXTOMIN
COMPOSITIONS AS HERBICIDES   2009334514   AU2009334514   2009334514 
 02/19/2015  USES OF THAXTOMIN AND THAXTOMIN COMPOSITIONS AS HERBICIDES 
 593916    N/A   593916   09/03/2013  USES OF THAXTOMIN AND THAXTOMIN
COMPOSITIONS AS HERBICIDES   2013203762    N/A   2013203762   07/23/2015  USE OF
THAXTOMIN FOR SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   2010236291  
AU2010236291   2010236291   08/20/2015  USE OF THAXTOMIN FOR SELECTIVE CONTROL
OF RICE AND AQUATIC BASED WEEDS   596336    N/A   596336   03/04/2014  CHEMICAL
AND BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   2010239371   AU2010239371  
2010239371   03/17/2016  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF
MOLLUSCS   596529    N/A   596529   09/02/2014  CHEMICAL AND BIOLOGICAL AGENTS
FOR THE CONTROL OF MOLLUSCS   617763    N/A   617763   09/01/2015  USES OF
THAXTOMIN AND THAXTOMIN COMPOSITIONS AS HERBICIDES   2015202036   2015202036  
2015202036   11/03/2016  CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES 
 201180051656.0   103179862   ZL 201180051656.0   09/16/2015  PLANT PATHOGEN
INHIBITOR COMBINATIONS AND METHODS OF USE   201080043530.4   CN102548418   ZL
01080043530.4   06/24/2015  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   201080044771.0   CN102595885   ZL 201080044771.0 
 11/25/2015 

 

   

 

 

CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   201080017385.2  
CN102404993A    ZL 201080017385.2   08/26/2015  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   201180011161.5   CN
103261398 B    ZL 201180011161.5   11/25/2015  PESTICIDAL FLAVOBACTERIUM STRAIN
AND BIOACTIVE COMPOSITIONS, METABOLITES AND USES   201380014385.0   CN 104508116
A    ZL 201380014385.0   05/24/2017  BACILLUS SP. STRAIN WITH ANTIFUNGAL,
ANTIBACTERIAL AND GROWTH PROMOTION ACTIVITY   201380042989.6   CN 104718281 A   
ZL 201380042989.6   07/07/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS
BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM-FORMULATIONS AND USES 
 MX/a/2014/002329    N/A    347407   04/25/2017  USE OF SARMENTINE AND ITS
ANALOGS FOR CONTROLLING PLANT PESTS   MX/a/2012/000875   MX2012000875   
331773   07/21/2015  USES OF THAXTOMIN AND THAXTOMIN COMPOSITIONS AS HERBICIDES 
 MX/a/2011/007042   MX2011007042    321481   06/27/2014  USE OF THAXTOMIN FOR
SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   MX/a/2011/010594  
MX2011010594    313748   10/01/2013  CHEMICAL AND BIOLOGICAL AGENTS FOR THE
CONTROL OF MOLLUSCS   MX/a/2011/010984   MX2011010984    334769   11/10/2015 
COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND
ANTIFUNGAL AGENTS   W00201301818    N/A    IDP000042545   02/16/2016  ISOLATED
BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 MX/a/2012/009909   Publication pending    327113   01/20/2015 

 

   

 

 

ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM   12-144.300   658/1986  12-144.300   11/16/2016  CHROMOBACTERIUM
BIOACTIVE COMPOUNDS AND METABOLITES   13-105818   673/1075  13105818  
11/16/2016  CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES 
 MX/a/2013/004683    N/A   343738   11/22/2016  PLANT PATHOGEN INHIBITOR
COMBINATIONS AND METHODS OF USE   2012-0050   CR20120050   3415   08/16/2017 
PLANT PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF USE   MX/a/2012/001368  
MX/a/2012/001368   331982   07/30/2015  ANTHROQUINONE CONTAINING DERIVATIVES AS
BIOCHEMICAL AGRICULTURAL PRODUCTS   12-056.304   652/1389  4453   11/18/2013 
ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 MX/A/2012/004124   MX2012004124   334554   11/04/2015  COMPOSITIONS CONTAINING
ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND ANTIFUNGAL AGENTS 
 2013-01217    N/A   54.215   05/11/2017  CHEMICAL AND BIOLOGICAL AGENTS FOR THE
CONTROL OF MOLLUSCS   13158219.9   EP2601840   60 2010 039 958.3   02/01/2017 
CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES   225,810    N/A   225810  
11/01/2016  COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH
PROMOTERS AND ANTIFUNGAL AGENTS   225,983    N/A   225983   11/01/2016  ISOLATED
BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 221,627    N/A   221627   03/01/2017 

 

   

 

 

PLANT PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF USE   10-2012-7005301  
KR20120047985   10-1715431   04/06/2017  ANTHROQUINONE CONTAINING DERIVATIVES AS
BIOCHEMICAL AGRICULTURAL PRODUCTS   10-2012-7011611   KR20120100970  
10-1780834   09/15/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   10-2012-7024939   10-2013-0043615  
10-1768735   08/09/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM-FORMULATIONS AND USES   10-2014-7004669  
 N/A   10-1632806   06/16/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS
BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078   E 797.902  
05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL
PRODUCTS   10822491.6   EP2496078   2496078   05/11/2016  ANTHROQUINONE
CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6  
EP2496078   2496078   05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS
BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078   2496078  
05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL
PRODUCTS   10822491.6   EP2496078   2496078   05/11/2016  ANTHROQUINONE
CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6  
EP2496078   DE 60 2010 033 372.8   05/11/2016 

 

   

 

 

ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 10822491.6   EP2496078   2585219   05/11/2016  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078  
2496078   05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   10822491.6   EP2496078   2496078   05/11/2016 
ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 10822491.6   EP2496078   2496078   05/11/2016  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078  
2496078   05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   10822491.6   EP2496078   502016000080076   05/11/2016 
ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 10822491.6   EP2496078   2496078   05/11/2016  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078  
2496078   05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   10822491.6   EP2496078   2496078   05/11/2016 
ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS 
 10822491.6   EP2496078   2496078   05/11/2016  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   10822491.6   EP2496078  
2496078   05/11/2016  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   10822491.6   EP2496078   TR 2016 10492 T4   05/11/2016 

 

   

 

 

CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13158219.9  
EP2601840   2601840   02/01/2017  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL
OF MOLLUSCS   13158219.9   EP2601840   2601840   02/01/2017  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13158219.9   EP2601840  
2601840   02/01/2017  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF
MOLLUSCS   13158219.9   EP2601840   2601840   02/01/2017  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13158219.9   EP2601840  
2601840   02/01/2017  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF
MOLLUSCS   13158219.9   EP2601840   502017000034177   02/01/2017  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13158219.9   EP2601840  
2601840   02/01/2017  CHEMICAL AND BIOLOGICAL AGENTS FOR THE CONTROL OF
MOLLUSCS   13158219.9   EP2601840   2601840   02/01/2017  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   13158219.9   EP2601840  
2601840   02/01/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432   2539432  
04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL
METABOLITES THEREFROM   11748040.0   EP2539432   2539432   04/12/2017  ISOLATED
BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0  
EP2539432   2539432   04/12/2017 

 

   

 

 

ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM   11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL
STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0  
EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS
BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432  
2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432   2539432  
04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL
METABOLITES THEREFROM   11748040.0   EP2539432   2539432   04/12/2017  ISOLATED
BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0  
EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS
BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432  
2539432   04/12/2017 

 

   

 

 

ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM   11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL
STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM 
 11748040.0   EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0  
EP2539432   2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS
BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432  
2539432   04/12/2017  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND
PESTICIDAL METABOLITES THEREFROM   11748040.0   EP2539432   2539432  
04/12/2017  USE OF THAXTOMIN FOR SELECTIVE CONTROL OF RICE AND AQUATIC BASED
WEEDS   10765219.0   EP2418952   2418952   11/23/2016  USE OF THAXTOMIN FOR
SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   10765219.0   EP2418952  
2418952   11/23/2016  USE OF THAXTOMIN FOR SELECTIVE CONTROL OF RICE AND AQUATIC
BASED WEEDS   10765219.0   EP2418952   502017000011325   11/23/2016  USE OF
THAXTOMIN FOR SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   10765219.0  
EP2418952   2418952   11/23/2016  USE OF THAXTOMIN FOR SELECTIVE CONTROL OF RICE
AND AQUATIC BASED WEEDS   10765219.0   EP2418952   2418952   11/23/2016  USE OF
THAXTOMIN FOR SELECTIVE CONTROL OF RICE AND AQUATIC BASED WEEDS   10765219.0  
EP2418952   2418952   11/23/2016  USE OF THAXTOMIN FOR SELECTIVE CONTROL OF RICE
AND AQUATIC BASED WEEDS   10765219.0   EP2418952   2418952   11/23/2016 

 

   

 

 

USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1  
EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR
CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016  USE OF
SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892  
2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS 
 13193523.1   EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS
ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016 
USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1  
EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR
CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016  USE OF
SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892  
2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS 
 13193523.1   EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS
ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016 
USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1  
EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR
CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016  USE OF
SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892  
2710892   12/14/2016  USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS 
 13193523.1   EP2710892   2710892   12/14/2016  USE OF SARMENTINE AND ITS
ANALOGS FOR CONTROLLING WEEDS   13193523.1   EP2710892   2710892   12/14/2016 
USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING WEEDS   13193523.1  
EP2710892   2017/02996  12/14/2016 

 

   

 

 

USE OF SARMENTINE AND ITS ANALOGS FOR CONTROLLING PLANT PESTS   2012-521734  
 N/A   5,711,738   03/13/2015  USE OF THAXTOMIN FOR SELECTIVE CONTROL OF RICE
AND AQUATIC BASED WEEDS   2012-505945   2012-524069   5643808   12/17/2014 
ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM-FORMULATIONS AND USES   2014-528424   2014-527069   5961693  
07/01/2016  CHROMOBACTERIUM FORMULATIONS, COMPOSITIONS, METABOLITES AND THEIR
USES   2014-538880   2014-532645   6199872   09/01/2017  CHROMOBACTERIUM
BIOACTIVE COMPOUNDS AND METABOLITES   2013123483    N/A   2580105   03/14/2016 
COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND
ANTIFUNGAL AGENTS   2013123128    N/A   2588161   06/02/2016  CHEMICAL AND
BIOLOGICAL AGENTS FOR THE CONTROL OF MOLLUSCS   2011142242    N/A   2549697  
04/01/2015  ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL
METABOLITES THEREFROM   2012140248    N/A   2577970   02/18/2016 
CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES   2013/03570   N/A  
2013/03570  05/25/2016  PLANT PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF
USE   2012/01365   N/A   2012/01365  05/29/2013  ANTHROQUINONE CONTAINING
DERIVATIVES AS BIOCHEMICAL AGRICULTURAL PRODUCTS   2012/02997   N/A  
2012/02997  06/13/2013  COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS
GROWTH PROMOTERS AND ANTIFUNGAL AGENTS   2013/03088  2013/03088  2013/03088 
12/23/2015 

 

   

 

 

ISOLATED BACTERIAL STRAIN OF THE GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES
THEREFROM   2012/06707   N/A   2012/06707      ISOLATED BACTERIAL STRAIN OF THE
GENUS BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM-FORMULATIONS AND USES 
 2014/00555   N/A   2014/00555   04/28/2016  CHROMOBACTERIUM FORMULATIONS,
COMPOSITIONS, METABOLITES AND THEIR USES   2014/01782   N/A   2014/01782 
 06/26/2016  CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES   2015/02551 
 N/A   2015/02551   09/28/2016  COMPOSITIONS CONTAINING ANTHRAQUINONE
DERIVATIVES AS GROWTH PROMOTERS AND ANTIFUNGAL AGENTS   2015/03527   N/A 
 2015/03527   01/27/2017  AGENTS FOR THE CONTROL OF LIMNOPERNA SP   89480-01  
 N/A   89480-01    06/10/2013  Enterobacter SP.638 and Methods of Use Thereof 
 MX/a/2012/010597   MX 2012010597 A   348318    06/07/2017  NOVEL ENDOPHYTIC
FUNGI AND METHODS OF USE   2443295    N/A   2,443,295    06/10/2014 
ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF   602497    N/A   602497  
 07/01/2014  CHROMOBACTERIUM BIOACTIVE COMPOUNDS AND METABOLITES   2013-536704  
2013-543846   5897585    03/11/2016  COMPOSITIONS CONTAINING ANTHRAQUINONE
DERIVATIVES AS GROWTH PROMOTERS AND ANTIFUNGAL AGENTS   2013-537825  
2013-542959   5998398    09/09/2016  ISOLATED BACTERIAL STRAIN OF THE GENUS
BURKHOLDERIA AND PESTICIDAL METABOLITES THEREFROM   2012-555133    N/A 
 5784640    07/31/2015 

 



   

 



 

CONTROL OF PHYTOPATHOGENIC MICROORGANISMS WITH PSEUDOMONAS SP. AND SUBSTANCES
AND COMPOSITIONS DERIVED THEREFROM   2865237   2865237   2865237   08/15/2017 
ENTEROBACTER SP- 638 AND METHODS OF USE THEREOF   15186038.4   EP3000873  
3000873   08/02/2017  VOLATILE ANTIMICROBIALS FROM NOVEL ENDOPHYTIC FUNGI 
 529086    N/A   529086   11/10/2005  CHEMICAL AND BIOLOGICAL AGENTS FOR THE
CONTROL OF MOLLUSCS   2012-506005   2012-524084   5759981   06/12/2015  PLANT
PATHOGEN INHIBITOR COMBINATIONS AND METHODS OF USE   2012-523018    N/A  
5757636   06/12/2015  ANTHROQUINONE CONTAINING DERIVATIVES AS BIOCHEMICAL
AGRICULTURAL PRODUCTS   2012-532140   2012-532140   5883388   02/12/2016  USES
OF THAXTOMIN AND THAXTOMIN COMPOSITIONS AS HERBICIDES   10-2011-7017287  
KR20110108367   10-1682052   11/28/2016  USES OF THAXTOMIN AND THAXTOMIN
COMPOSITIONS AS HERBICIDES   10-2017-7016550    N/A   10-1767509   08/07/2017 
COMPOSITIONS CONTAINING ANTHRAQUINONE DERIVATIVES AS GROWTH PROMOTERS AND
ANTIFUNGAL AGENTS   201180053131.0   103269583   ZL 201180053131.0   05/13/2015 
BACILLUS AMYLOLIQUEFACIENS STRAIN WITH ANTIFUNGAL ACTIVITY   2880276    N/A  
2880276   06/27/2017 

 



(ii)

 

None

 

   

 

 

Schedule 3(z)

 

None

 

   

 

 

Schedule 7(xvi)

 

Company Lock-up Agreement Signatories

 

1. Pamela G. Marrone, Ph.D.     2. Timothy Fogarty     3. Richard Rominger    
4. George H. Kerckhove     5. Zachary S. Wochok, Ph.D.     6. Michael H. Benoff
    7. Kathleen A. Merrigan, Ph.D.     8. James B. Boyd     9. Linda V. Moore  
  10. Keith J. Pitts     11. Amit Vasavada, Ph.D.     12. Timothy Johnson, Ph.D.

 

   

 

 

Schedule 8(v)(ii)

 

Voting and Lock-up Agreement Signatories

 

Party 

Common Stock and Common Stock

Equivalents Beneficially Owned

  Waddell Group (as defined in the Voting and Lock-up Agreement)   6,650,282 
Ardsley Group (as defined in the Voting and Lock-up Agreement)   3,681,580 
Marrone Group (as defined in the Voting and Lock-up Agreement)   1,264,228 

 

   

 

 